



4410 ROSEWOOD DRIVE
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between SFI PLEASANTON, LLC, a Delaware limited liability company ("Landlord"),
and ZELTIQ AESTHETICS, INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Date:
May 10, 2016
2. Premises (Article 1):
 
2.1 Building:
4410 Rosewood Drive
Pleasanton, California 94588
2.2 Premises:
Phase I Premises: Approximately 71,670 rentable square feet of space ("RSF")
comprising the entire first (1st) floor (containing 32,533 RSF) and second (2nd)
floor (containing 39,137 RSF) of the Building.
Phase II Premises: Approximately 38,121 RSF comprising the entire third (3rd)
floor of the Building.
The Phase I Premises and Phase II Premises are referred to herein collectively
as the "Premises", and contain 109,791 RSF in the aggregate, and are further set
forth in Exhibit A to this Office Lease.
3. Lease Term (Article 2):
 
3.1 Length of Term:
Approximately Eleven (11) years, beginning on the Phase I Premises Commencement
Date.
3.2 Lease Commencement Date:
Phase I Premises Commencement Date: The earlier to occur of (i) the date upon
which Tenant first commences to conduct business in the Phase I Premises, and
(ii) September 1, 2016.
Phase II Premises Commencement Date: The earlier to occur of (i) the date upon
which Tenant first commences to conduct business in the Phase II Premises, and
(ii) August 1, 2018. (Note that the Phase II Premises Commencement Date is
subject to acceleration as provided in Section 3.4 of this Lease).
3.3 Lease Expiration Date:
If the Phase I Premises Commencement Date shall be the first day of a calendar
month, then the day immediately preceding the eleventh (11th) anniversary of the
Phase I Premises Commencement Date; or, if the Phase I Premises Commencement
Date shall be other than the first day of a calendar month, then the last day of
the month in which the eleventh (11th) anniversary of the Phase I Premises
Commencement Date occurs.
4. Base Rent (Article 3):
 
Date
Annual Base Rent
Monthly Installment of Base Rent
Approximate Monthly Base Rent per RSF
Phase I Premises Commencement Date – July 31, 2017*
$2,451,114.00
$204,259.50
$2.850
August 1, 2017 –
July 31, 2018
$2,524,647.42
$210,387.29
$2.936
August 1, 2018 –
July 31, 2019**
$3,983,522.70
$331,960.22
$3.024
August 1, 2019 –
July 31, 2020
$4,103,028.38
$341,919.03
$3.114
August 1, 2020 –
July 31, 2021
$4,226,119.23
$352,176.60
$3.208
August 1, 2021 –
July 31, 2022
$4,352,902.81
$362,741.90
$3.304
August 1, 2022 –
July 31, 2023
$4,483,489.89
$373,624.16
$3.403
August 1, 2023 –
July 31, 2024
$4,617,994.59
$384,832.88
$3.505
August 1, 2024 –
July 31, 2025
$4,756,534.43
$396,377.87
$3.610
August 1, 2025 –
July 31, 2026
$4,899,230.46
$408,269.20
$3.719
August 1, 2026 –
July 31, 2027
$5,046,207.37
$420,517.28
$3.830
*Note: The Base Rent payable for the first Lease Year is subject to abatement or
partial abatement as provided in Section 3.2 of the Office Lease.
**Note: Prior to August 1, 2018, the Base Rent chart set forth above is
calculated based on the 71,760 RSF of the Phase I Premises only. From and after
August 1, 2018, the Base Rent chart set forth above is calculated based on the
109,791 RSF of the entire Premises.
5. Base Year (Article 4):
Calendar year 2017.
6. Tenant's Share (Article 4):
Prior to the Phase II Premises Commencement Date: 48.79%.
After the Phase II Premises Commencement Date: 74.74%.
7. Permitted Use (Article 5):
General office and sales, research and development and training uses consistent
with the operations of a medical device company, and including clinical research
uses, all consistent with a first class office building.
8. Security Deposit (Article 21):
$420,517.30.
9. Parking (Article 28):
Tenant shall have the right to use 3.9 parking (on an unreserved basis) for
every 1,000 RSF of the Premises, of which, subject to the terms of Article 28 of
the Lease. Twenty (20) parking spaces at the Building entry area shall be
reserved for use by Tenant, at a location to be reasonably determined by
Landlord in reasonable proximity to the Building entrance.
10. Address of Tenant (Section 29.18):


Zeltiq Aesthetics, Inc.
4698 Willow Road, Suite 100 
Pleasanton, CA 95488 
Attention: Sergio Garcia
(Prior to Lease Commencement Date)
and
Zeltiq Aesthetics, Inc. 
4410 Rosewood Drive, First Floor 
Pleasanton, California 94588
Attention: Sergio Garcia
(After Lease Commencement Date)
11. Address of Landlord (Section 29.18):
See Section 29.18 of the Lease.
12. Broker(s) (Section 29.24):


Jones Lang LaSalle
1331 N. California Boulevard
Walnut Creek, California 94596
and


T3 Advisors 
137 Forest Avenue
Palo Alto, California 94301
13. Tenant Improvement Allowance  
(Exhibit B):


$50.00 per RSF of the Premises (i.e., $5,489,550.00 for the 109,791 RSF of the
Premises).






SECTION 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1
    Premises, Building, Project and Common Areas.
1.1.1
    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the premises set forth in Section 2.2 of the Summary (the "Premises").
The outline of the Premises is set forth in Exhibit A attached hereto and the
Premises has the number of rentable square feet as set forth in Section 2.2 of
the Summary (which shall not be subject to re-measurement or modification except
in connection with a change in the physical size of the Premises). The parties
hereto agree that the lease of the Premises is upon and subject to the terms,
covenants and conditions herein set forth, and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
such terms, covenants and conditions by it to be kept and performed and that
this Lease is made upon the condition of such performance. The parties hereto
hereby acknowledge that the purpose of Exhibit A is to show the approximate
location of the Premises in the "Building," as that term is defined in
Section 1.1.2, below, only, and such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the "Common Areas," as that
term is defined in Section 1.1.3, below, or the elements thereof or of the
accessways to the Premises or the "Project," as that term is defined in
Section 1.1.2, below. Except as specifically set forth in this Lease and in the
Tenant Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"),
Tenant shall accept the Premises in their existing, "as is" condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter. The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair, except that, notwithstanding
anything to the contrary contained in this Lease or the Work Letter, Landlord
shall deliver the Premises to Tenant with the roof in water tight condition and
with all Building systems, including without limitation, HVAC, mechanical,
electrical, life safety and plumbing systems, in good operating condition and
repair, and any repairs to such components of the Building which are reasonably
required during the first ninety (90) days of the Term shall be at Landlord's
sole cost and expense.
1.1.2
    The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the "Building"). The Building is part of an
office project known as "Rosewood Commons." The term "Project," as used in this
Lease, shall mean (i) the Building, the buildings located at 4400 Rosewood
Drive, 4420 Rosewood Drive, 4430 Rosewood Drive, 4432 Rosewood Drive 4450
Rosewood Drive, and 4460 Rosewood Drive to the extent designated by Landlord
from time to time (collectively, and as applicable, the "Adjacent Building"),
and the Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building, the Adjacent
Building and the Common Areas are located, and (iii) at Landlord's discretion,
any additional real property, areas, land, buildings or other improvements added
thereto outside of the Project.
1.1.3
    Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common Areas").
The Common Areas shall consist of the "Project Common Areas" and the "Building
Common Areas." The term "Project Common Areas," as used in this Lease, shall
mean the portion of the Project designated as such by Landlord, which Project
Common Areas may include, from time to time, in Landlord's sole discretion, a
conference center, cafeteria, fitness center and other amenities. The term
"Building Common Areas," as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord. The
manner in which the Common Areas are maintained and operated shall be at the
sole discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time; provided
that Landlord shall maintain the Common Areas in a manner commensurate with the
Class A campus office project standard being applied as of the date of this
Lease. Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas; provided that Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s use of and access to the Premises, parking
areas and Common Areas.
1.1.4
    Project Auditorium Use. During the Lease Term Tenant shall have the right to
use the conference center and auditorium for use by tenants of the Project (the
"Auditorium") free of charge (but subject to reimbursement by Tenant for costs
of cleaning, security and administration) on up to one (1) occasion per calendar
quarter, subject to availability and reasonable prior scheduling by Tenant.
1.2
    Right of First Refusal to Lease. Landlord hereby grants the originally named
Tenant herein, and any Permitted Transferee Assignee (the "Original Tenant")
during the Term ongoing rights of first refusal to lease (each a "Right of First
Refusal") with respect to all of the space on the fourth (4th) floor of the
Building (containing approximately 37,101 RSF) (the "First Refusal Space").
Tenant's Right of First Refusal shall be on the terms and conditions set forth
in this Section 1.2. Such Right of First Refusal shall subject and subordinate
to any rights (including renewal and expansion rights) to such space granted in
any "Interim Lease", as defined in Section 1.2.2, below (collectively, the
"Superior Rights").
1.2.1
    Procedure for Offer. Prior to Landlord entering into any new lease of the
First Refusal Space to anyone other than a holder of Superior Rights, Landlord
shall notify Tenant (the "First Refusal Notice"), pursuant to which First
Refusal Notice Landlord shall offer to lease to Tenant such First Refusal Space
on the terms of a bona fide offer received by Landlord, or on terms which
Landlord is otherwise prepared to accept. The First Refusal Notice shall
describe the space so offered to Tenant and shall set forth the rent and other
economic terms upon which Landlord is willing to lease such space to Tenant (the
"First Refusal Rent"). Prior to April 1, 2017, Landlord shall not enter into any
lease of the First Refusal Space, or deliver any First Refusal Notice, without
the prior consent of Tenant.
1.2.2
    Procedure for Acceptance. If Tenant wishes to exercise Tenant's rights set
forth in this Section 1.2 with respect to the space described in the First
Refusal Notice, then within ten (10) business days after delivery of the First
Refusal Notice to Tenant, Tenant shall deliver notice to Landlord (the "First
Refusal Exercise Notice") of Tenant's election to lease such First Refusal Space
on the terms contained in the First Refusal Notice. If Tenant does not exercise
its right to lease the First Refusal Space within the ten (10) business day
period, then Landlord shall be free to lease the space described in the First
Refusal Notice to anyone to whom Landlord desires on any terms Landlord desires,
provided that, prior to leasing such space on terms that are more than five
percent (5%) more favorable to the tenant, on a net economic present value
basis, than the terms set forth in the First Refusal Notice, Landlord shall
first re-offer such space to Tenant on such reduced terms. Tenant's Right of
First Refusal under this Section 1.2 shall be subject and subordinate to any
renewal or expansion rights granted in any such lease of the First Refusal Space
to a third party (an "Interim Lease"). Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its Right of First Refusal, if
at all, with respect to all of the First Refusal Space as offered by Landlord,
and Tenant may not elect to lease only a portion thereof.
1.2.3
    Construction in First Refusal Space. Tenant shall accept the First Refusal
Space in its "as is" condition, subject to any improvement allowance granted as
a component of the First Refusal Rent, provided that Landlord shall deliver the
First Refusal Space to Tenant with the roof in water tight condition and with
all Building systems, including without limitation, HVAC, mechanical,
electrical, life safety and plumbing systems, in good operating condition and
repair, and any repairs to such components of the Building which are reasonably
required during the first ninety (90) days following the delivery of the First
Refusal Space to Tenant shall be at Landlord’s sole cost and expense. The
construction of improvements in the First Refusal Space shall comply with the
terms of Article 8 of this Lease.
1.2.4
    Amendment to Lease. If Tenant timely exercises Tenant's right to lease the
First Refusal Space upon the terms set forth herein, Landlord and Tenant shall
promptly thereafter execute an amendment to this Lease for such First Refusal
Space upon the terms and conditions as set forth in the First Refusal Notice and
this Section 1.2 (and any improvement allowance or rent abatement applicable to
such lease of First Refusal Space shall be as provided in the First Refusal
Notice or otherwise determined as a component of the First Refusal Rent, and not
as provided in this Lease with respect to the initial Premises). Tenant shall
commence payment of Rent, and the term of the First Refusal Space shall commence
on the date that is the later of (i) the date which is ninety (90) days after
the date the First Refusal Space is delivered to Tenant or (ii) the date Rent
would have commenced under the term set forth in the First Refusal Notice. The
term of Tenant's lease of the First Refusal Space shall be as provided in the
First Refusal Notice.
1.2.5
    Termination of Right of First Refusal. The rights contained in this Section
1.2 shall be personal to the Original Tenant and may only be exercised by the
Original Tenant (and not any assignee, sublessee or other transferee of the
Original Tenant's interest in this Lease other than a Permitted Transferee
Assignee) if the Original Tenant occupies (i.e., has not subleased or vacated)
except in connection with an assignment or sublease which qualifies as a
Permitted Transfer) the equivalent of at least two full floors of the Premises,
and is not then actively marketing any portion of the Premises for sublease.
Tenant shall not have the right to lease the First Refusal Space, as provided in
this Section 1.2, if, as of the date of the attempted exercise of any such
rights Tenant is in default of this Lease after expiration of any applicable
notice and cure period.
SECTION 2
    

LEASE TERM; OPTION TERMS
2.1
    Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the Phase I Premises
Commencement Date set forth in Section 3.2 of the Summary (the "Lease
Commencement Date"), and shall terminate on the date set forth in Section 3.3 of
the Summary (the "Lease Expiration Date") unless this Lease is sooner terminated
as hereinafter provided. For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term, provided
that the last Lease Year shall end on the Lease Expiration Date. At any time
during the Lease Term, Landlord may deliver to Tenant a notice in the form as
set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within ten (10) business days of receipt thereof. Tenant acknowledges that the
Lease Commencement Date will most likely occur prior to the date that the
Premises are Ready for Occupancy.
2.2
    Option Terms.
2.2.1
    Option Right. Landlord hereby grants the Original Tenant two (2) options to
extend the Lease Term each for a period of five (5) years (each, an "Option
Term") with respect to the entire Premises then leased by Tenant. Such options
shall be exercisable only by written notice delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of such notice, Tenant
is not in monetary or material non-monetary default beyond applicable notice and
grace periods under this Lease. Upon the timely exercise of each such option to
extend, the then-applicable Lease Term shall be extended for a period of five
(5) years, on all of the same terms and conditions except that the Base Rent
shall be equal to the Option Rent, and except for such other modifications as
are then agreed upon by the parties. The rights contained in this Section 2.2
shall be personal to the Original Tenant and may only be exercised by the
Original Tenant (and not any other assignee, sublessee or other transferee of
the Original Tenant's interest in this Lease other than a Permitted Transferee
Assignee).
2.2.2
    Option Rent. The rent payable by Tenant during the Option Term (the "Option
Rent") shall be equal to the "Fair Market Rent" for such space as of the
commencement of the Option Term. As used herein, the "Fair Market Rent" shall be
the rent (including additional rent and considering any "base year" or "expense
stop" applicable thereto), including all escalations, at which, as of the
commencement of the Option Term, tenants are leasing non-sublease,
non-encumbered, non-equity space comparable in size, location and quality to the
Premises (or First Refusal Space, as applicable), for a term of five (5) years,
which comparable space is located in the Project and in "Comparable Buildings",
as defined below (collectively, the "Comparable Transactions"), in either case
taking into consideration all relevant factors, including without limitation,
improvements located in the Premises or in the Comparable Transactions, as
applicable, whether favorable to Landlord or to Tenant. For purposes of this
Lease, "Comparable Buildings" shall mean comparable first class office buildings
in the Tri-Valley office market. The Base Year shall also be revised to be the
calendar year in which the first day of the Option Term occurs.
2.2.3
    Exercise of Option. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall be permitted to submit a non-binding notice of interest
(the “Interest Notice”) to Landlord not less than fifteen (15) months prior to
the expiration of the then Lease Term, and following Landlord’s receipt of such
Interest Notice, Landlord shall deliver to Tenant not less than thirteen (13)
months prior to the expiration of the then Lease Term Landlord’s non-binding
estimate of the Option Rent. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only by Tenant's delivery of written notice to
Landlord not more than twelve (12) months and not less than eight (8) months
prior to the expiration of the then Lease Term, stating that Tenant is
irrevocably exercising its option (the "Exercise Notice"). Landlord, after
receipt of Tenant's notice, shall deliver notice (the "Option Rent Notice") to
Tenant not less than seven (7) months prior to the expiration of the then in
effect Lease Term, setting forth Landlord's estimate of the Option Rent. Tenant
shall have the right, within thirty (30) days after receipt of the Option Rent
Notice, to notify Landlord that Tenant accepts the Option Rent as determined by
Landlord. If Tenant fails to timely accept the Option Rent as determined by
Landlord, then the Option Rent shall be established as provided in
Section 2.2.4, below.
2.2.4
    Determination of Market Rent. In the event Tenant objects to Landlord's
determination of Fair Market Rent in connection with the Option Rent or First
Offer Rent, Landlord and Tenant shall attempt to agree upon the Fair Market Rent
using reasonable good-faith efforts. If Landlord and Tenant fail to reach
agreement within thirty (30) days following Tenant's objection to the Landlord's
Fair Market Rent determination (the "Outside Agreement Date"), then, within five
(5) business days following such Outside Agreement Date, Landlord and Tenant
shall each concurrently submit a final, binding determination of the Fair Market
Rent to the "Neutral Arbitrator," as that term is defined in Section 2.2.4.1 of
this Lease, which determinations shall be submitted to arbitration in accordance
with Section 2.2.4.1 through 2.2.4.5, below.
2.2.4.1
    Landlord and Tenant shall mutually, reasonably appoint one (1) arbitrator
who shall by profession be a real estate broker or appraiser who is
disinterested and who shall have been active over the five (5) year period
ending on the date of such appointment in the valuation or appraisal of office
leases in Comparable Buildings (the "Neutral Arbitrator"). The determination of
the Neutral Arbitrator shall be limited solely to the issue of whether
Landlord's Fair Market Rent calculation or Tenant's Fair Market Rent
calculation, each as submitted to the Neutral Arbitrator pursuant to
Section 2.2.4, above, is the closest to the actual Fair Market Rent defined in
Section 2.2.2, above, as determined by such Neutral Arbitrator. Such Neutral
Arbitrator shall be appointed within fifteen (15) days after the applicable
Outside Agreement Date. Neither the Landlord or Tenant may, directly or
indirectly, consult with the Neutral Arbitrator prior to or subsequent to his or
her appearance. The Neutral Arbitrator shall be retained via an engagement
letter jointly prepared by Landlord's counsel and Tenant's counsel.
2.2.4.2
    The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Fair Market Rent and determine whether the
Landlord's Fair Market Rent calculation or Tenant's Fair Market Rent
calculation, each as submitted to the Neutral Arbitrator pursuant to
Section 2.2.4, above, is closest to the Option Rent as determined by such
Neutral Arbitrator and simultaneously publish a ruling ("Award"). Following
notification of the Award, the Landlord's Fair Market Rent calculation or
Tenant's Fair Market Rent calculation, whichever is selected by the Neutral
Arbitrator as being closest to Fair Market Rent, shall become the then
applicable Option Rent or First Offer Rent, as applicable.
2.2.4.3
    The Award issued by such Neutral Arbitrator shall be binding upon Landlord
and Tenant.
2.2.4.4
    If Landlord and Tenant fail to appoint the Neutral Arbitrator within fifteen
(15) days after the applicable Outside Agreement Date, either party may petition
the presiding judge of the Superior Court of Alameda County to appoint such
Neutral Arbitrator subject to the criteria in Section 2.2.4.1 of this Lease, or
if he or she refuses to act, either party may petition any judge having
jurisdiction over the parties to appoint such Neutral Arbitrator.
2.2.4.5
    The cost of the Neutral Arbitrator shall be paid by Landlord and Tenant
equally.
SECTION 3
    

BASE RENT; ABATED RENT
3.1
    Base Rent. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period shall
be paid at the time of Tenant's execution of this Lease. If any Rent payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.
3.2
    Abated Base Rent. Provided that Tenant is not then in default of the Lease,
after expiration of any applicable notice and cure periods, then (i) during the
six (6) month period commencing on the Phase I Premises Commencement Date and
ending on date that is six (6) months thereafter (the “Initial Rent Abatement
Period”), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the Phase I Premises during such Rent Abatement Period, and
(ii) during the six (6) month period from the end of the Initial Rent Abatement
Period and ending on the day that is twelve (12) months after the Lease
Commencement Date (the "Second Rent Abatement Period"), Tenant shall be
obligated to pay Base Rent with respect to the Phase I Premises as if the Phase
I Premises contained only 32,534 RSF (i.e., the Base Rent payable during the
Second Rent Abatement Period shall be equal to $92,721 per month) (the abated
rent for the Initial Rent Abatement Period and Second Rent Abatement Period,
collectively, the “Rent Abatement”). Tenant acknowledges and agrees that the
foregoing Rent Abatement has been granted to Tenant as additional consideration
for entering into this Lease, and for agreeing to pay the Rent and perform the
terms and conditions otherwise required under this Lease. If Tenant shall be in
default under the Lease, after expiration of any applicable notice and cure
period, or if the Lease is terminated as a result of an Event of Default by
Tenant, then Landlord may at its option, by notice to Tenant, elect, in addition
to any other remedies Landlord may have under this Lease, that the dollar amount
of the unapplied portion of the Rent Abatement as of the date of such
termination shall be converted to a credit to be applied to the Base Rent
applicable at the end of the Lease Term and Tenant shall immediately be
obligated to pay Base Rent for the Phase I Premises in full.
3.3
    Additional Initial Rent Abatement. Tenant shall receive one (1) day of
abated Base Rent for the entire Phase I Premises (the "Additional Initial Rent
Abatement") for each day after November 15, 2016 (the "Outside Delivery Date")
that the Phase I Premises are not "Ready for Occupancy", as defined in
Section 5.1 of the Tenant Work Letter, which Additional Initial Rent Abatement
shall be applied following the expiration of the Second Rent Abatement Period.
The Outside Delivery Date shall be extended by one (1) day for each day of delay
in the Initial Premises being Ready for Occupancy caused by "Tenant Delay" (as
defined in Section 5.2 of the Tenant Work Letter) or "Force Majeure" (as defined
in Section 29.16 of this Lease).
3.4
    Early Buy-Out of Rent Abatement. Landlord shall have the right, at any time
prior to the expiration of the Second Rent Abatement Period, to pay to Tenant an
amount (the "Rent Abatement Buyout"), not to exceed the amount of Rent Abatement
that would be otherwise credited to Tenant over an six (6) month period
commencing on the later of (i) February 1, 2017, and (ii) on the date of such
election by Landlord. If Landlord pays any Rent Abatement Buyout to Tenant, then
the Rent Abatement available to Tenant shall be reduced by the amount of the
Rent Abatement Buyout, and the Base Rent payable by Tenant under the Lease shall
be appropriately increased.
SECTION 4
    

ADDITIONAL RENT
4.1
    General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the "Base Year," as that term is defined in Section 4.2.1, below; provided,
however, that in no event shall any decrease in Direct Expenses for any "Expense
Year," as that term is defined in Section 4.2.6 below, below Direct Expenses for
the Base Year entitle Tenant to any decrease in Base Rent or any credit against
sums due under this Lease. Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the "Additional Rent", and the Base
Rent and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2
    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1
    "Base Year" shall mean the period set forth in Section 5 of the Summary.
4.2.2
    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3
    "Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4
    "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof; (v)
the cost of parking area operation servicing the Building (whether on or
offsite), repair, restoration, and maintenance; (vi) fees and other costs,
including management and/or incentive fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements and the fair rental value of any
management office space; (viii) subject to item (f), below, wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses, or to enhance the safety or security of
the Project or its occupants, (B) that are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including interest on the amortized cost as reasonably
determined by Landlord) over the useful life of such capital item as Landlord
shall reasonably determine in accordance with sound real estate management and
accounting principles; and (xiv) costs, fees, charges or assessments imposed by,
or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute "Tax Expenses" as that term
is defined in Section 4.2.5, below, (xv) cost of tenant relation programs
reasonably established by Landlord, and (xvi) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building. Notwithstanding the
foregoing, for purposes of this Lease, Operating Expenses shall not, however,
include:
(a)
    costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);
(b)
    except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, costs of capital repairs and alterations, and costs of
capital improvements and equipment;
(c)
    costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;
(d)
    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)
    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;
(f)
    the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;
(g)
    amount paid as ground rental for the Project by the Landlord;
(h)
    except for a Project management fee not to exceed four percent (4%) (the
"Management Fee Cap") of Landlord's gross rental revenues (adjusted and grossed
up to reflect a one hundred percent (100%) occupancy of the Project with all
tenants paying rent, including base rent, pass-throughs, and parking fees from
the Project for any calendar year or portion thereof), overhead and profit
increment paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;
(i)
    any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;
(j)
    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;
(k)
    all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;
(l)
    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(m)
    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(n)
    costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services;
(o)
    costs incurred to comply with laws relating to the investigation, removal or
remediation of hazardous material (as defined under applicable law) which was in
existence in the Building or on the Project prior to the Lease Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material, in the state, and under the conditions that it then existed in the
Building or on the Project, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto;
and costs incurred to investigate, remove, remedy, contain, or treat hazardous
material, which hazardous material is brought into the Building or onto the
Project after the date hereof by Landlord or any other tenant of the Project and
is of such a nature, at that time, that a federal, State or municipal
governmental authority, if it had then had knowledge of the presence of such
hazardous material, in the state, and under the conditions, that it then exists
in the Building or on the Project, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto.
(p)
    costs incurred to correct a violation of Applicable Laws which violation was
in existence in the Building or on the Project prior to the Lease Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of such violation would have then
required its correction;
(q)
    the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation, to the extent Landlord actually receives proceeds of
property and casualty insurance policies or condemnation awards or would have
received such proceeds had Landlord maintained the insurance required to be
maintained by Landlord under this Lease;
(r)
    costs which are covered by a warranty to the extent of reimbursement for
such coverage;
(s)
    interest, fines or penalties for late payment or violations of Applicable
Laws by Landlord, except to the extent incurring such expense is either (1) a
reasonable business expense under the circumstances, or (2) caused by a
corresponding late payment or violation of an applicable law by Tenant, in which
event Tenant shall be responsible for the full amount of such expense;
(t)
    costs for the original construction and development of the Project and
nonrecurring costs for the repair or replacement of any structural portion of
the Project made necessary as a result of defects in the original design,
workmanship or materials;
(u)
    costs incurred in connection with negotiations or disputes with any other
occupant of the Project and costs arising from the violation by Landlord or any
other occupant of the Project of the terms and conditions of any lease or
similar agreement; and
(v)
    expense reserves to the extent not consistent with those maintained in the
Base Year. ”
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not one hundred
percent (100%) occupied during all or a portion of the Base Year or any Expense
Year, Landlord shall make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent (100%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year. Operating Expenses for the Base Year shall
not include market-wide cost increases due to extraordinary circumstances,
including, but not limited to, Force Majeure, boycotts, strikes, conservation
surcharges, embargoes or shortages, or amortized costs relating to capital
improvements. In no event shall the components of Direct Expenses for any
Expense Year related to Project insurance, security or utility costs be less
than the components of Direct Expenses related to Project insurance, security or
utility costs, respectively, in the Base Year.
4.2.5
    Taxes.
4.2.5.1
    "Tax Expenses" shall mean all federal, state, county, or local governmental
or municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary, (including, without
limitation, real estate taxes, real estate excise taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.
4.2.5.2
    Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
Tax Expenses shall also include any governmental or private assessments or the
Project's contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) Any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.
4.2.5.3
    Any costs and expenses (including, without limitation, reasonable attorneys'
and consultants' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
incurred. Tax refunds shall be credited against Tax Expenses and refunded to
Tenant regardless of when received, based on the Expense Year to which the
refund is applicable, provided that in no event shall the amount to be refunded
to Tenant for any such Expense Year exceed the total amount paid by Tenant as
Additional Rent under this Article 4 for such Expense Year. Notwithstanding
anything to the contrary set forth in this Lease, (a) only Landlord may
institute proceedings to reduce Tax Expenses and the filing of any such
proceeding by Tenant without Landlord's consent shall constitute an event of
default by Tenant under this Lease, and (b) Landlord shall not be obligated to
file any application or institute any proceeding seeking a reduction in Tax
Expenses. If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses. Notwithstanding anything to the contrary contained in
this Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall
be excluded from Tax Expenses (i) all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord's general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.
4.2.5.4
    Intentionally omitted.
4.2.6
    "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.
4.3
    Allocations.
4.3.1
    Method of Allocation. The parties acknowledge that, notwithstanding any
contrary provision contained in the Lease, the Building is a part of a
multi-building project and that the costs and expenses incurred in connection
with the Project (i.e., the Direct Expenses) should be shared between the
tenants of the Building and the tenants of the Adjacent Building. Accordingly,
Direct Expenses are determined annually for the Property as a whole, and a
portion of the Direct Expenses, which portion shall be determined by Landlord on
an equitable basis, shall be allocated to the tenants of the Building (as
opposed to the tenants of the Adjacent Building) and such portion shall be the
Direct Expenses for purposes of this Lease. Such portion of Direct Expenses
allocated to the tenants of the Building shall include all Direct Expenses
attributable solely to the Building and an equitable portion of the Direct
Expenses attributable to the Project as a whole.
4.3.2
    Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the "Cost Pools"), in Landlord's
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner.
4.4
    Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").
4.4.1
    Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
deliver to Tenant following the end of each Expense Year (and shall use
commercially reasonable efforts to deliver to Tenant within one hundred twenty
(120) days following the end of each Expense Year), a statement (the
"Statement") which shall state the Direct Expenses incurred or accrued for such
preceding Expense Year, and which shall indicate the amount of the Excess. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, if an Excess is present, Tenant shall pay, with its next installment
of Base Rent due, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Excess," as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates (provided that, other than Tax
Expenses and costs incurred for utilities, Tenant shall not be responsible for
Tenant's Share of any Operating Expenses which are first billed to Tenant more
than two (2) calendar years after the expiration of the Lease Term and vacation
of the Premises by Tenant), if an Excess is present, Tenant shall immediately
pay to Landlord such amount, and if Tenant paid more as Estimated Excess than
the actual Excess, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the overpayment. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.
4.4.2
    Statement of Estimated Direct Expenses. In addition, Landlord shall deliver
to Tenant following the end of each Expense Year (and shall use commercially
reasonable efforts to deliver to Tenant within one hundred twenty (120) days
following the end of each Expense Year), a yearly expense estimate statement
(the "Estimate Statement") which shall set forth Landlord's reasonable estimate
(the "Estimate") of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the "Estimated
Excess") as calculated by comparing the Direct Expenses for such Expense Year,
which shall be based upon the Estimate, to the amount of Direct Expenses for the
Base Year. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Excess under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary. Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.
4.5
    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1
    Tenant shall be liable for and shall pay before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.
4.5.2
    If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
4.5.3
    Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the parking facility servicing the Project; or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.
4.6
    Landlord's Books and Records. Upon Tenant's written request given not more
than ninety (90) days after Tenant's receipt of a Statement for a particular
Expense Year, and provided that Tenant is not then in default under this Lease
beyond the applicable notice and cure period provided in this Lease,
specifically including, but not limited to, the timely payment of Additional
Rent (whether or not the same is the subject of the audit contemplated herein),
Landlord shall furnish Tenant with such reasonable supporting documentation in
connection with said Direct Expenses as Tenant may reasonably request. Landlord
shall provide said information to Tenant within sixty (60) days after Tenant's
written request therefor. Within one hundred eighty (180) days after receipt of
a Statement by Tenant (the "Audit Period"), if Tenant disputes the amount of
Direct Expenses set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a nationally or regionally
recognized accounting firm which has previous experience in auditing financial
operating records of landlords of office buildings, (B) shall not already be
providing primary accounting and/or lease administration services to Tenant and
shall not have provided primary accounting and/or lease administration services
to Tenant in the past three (3) years, (C) is not working on a contingency fee
basis [i.e., Tenant must be billed based on the actual time and materials that
are incurred by the accounting firm in the performance of the audit], and (D)
shall not currently or in the future be providing accounting and/or lease
administration services to another tenant in the Building and/or the Project in
connection with a review or audit by such other tenant of Direct Expenses)
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, audit Landlord's records with respect to the Statement at
Landlord's corporate offices, provided that (i) Tenant is not then in default
under this Lease (beyond the applicable notice and cure periods provided under
this Lease), (ii) Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, and (iii) a copy of the audit
agreement between Tenant and its particular auditor has been delivered to
Landlord prior to the commencement of the audit. In connection with such audit,
Tenant and Tenant's agents must agree in advance to follow Landlord's reasonable
rules and procedures regarding an audit of the aforementioned Landlord records,
and shall execute a commercially reasonable confidentiality agreement regarding
such audit. Any audit report prepared by Tenant's auditors shall be delivered
concurrently to Landlord and Tenant within the Audit Period. Tenant's failure to
dispute and/or audit the amount of Direct Expenses set forth in any Statement
within the Audit Period shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement. If after such audit, Tenant still disputes
such Direct Expenses, an audit to determine the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such audit by the Accountant proves that Direct Expenses set
forth in the particular Statement were overstated by more than five percent
(5%), then the cost of the Accountant and the cost of such audit shall be paid
for by Landlord. Tenant hereby acknowledges that Tenant's sole right to audit
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to audit such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.
SECTION 5
    

USE OF PREMISES
5.1
    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
5.2
    Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with, and Tenant's rights and obligations under
the Lease and Tenant's use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project.
SECTION 6
    

SERVICES AND UTILITIES
6.1
    Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.
6.1.3
    Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises from 6:00 A.M. to 6:00 P.M. Monday through Friday and 8:00 a.m. to
12:00 noon on Saturday (or such other four (4) consecutive hours a day on
Saturdays as reasonably specified by Tenant on a monthly basis) (collectively,
the "Building Hours"), except for the date of observation of New Year's Day,
Independence Day, Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and,
at Landlord's discretion, other locally or nationally recognized holidays which
are observed by other buildings comparable to and in the vicinity of the
Building (collectively, the "Holidays").
6.1.4
    Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant's lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment does not
exceed an average of three (3) watts per rentable square foot of the Premises
during Building Hours, calculated on a monthly basis, and the electricity so
furnished for incidental use equipment will be at a nominal one hundred twenty
(120) volts and no electrical circuit for the supply of such incidental use
equipment will require a current capacity exceeding twenty (20) amperes, and
(ii) the connected electrical load of Tenant's lighting fixtures does not exceed
an average of one (1) watt per rentable square foot of the Premises during
Building Hours, calculated on a monthly basis, and the electricity so furnished
for Tenant's lighting will be at a nominal two hundred seventy-seven (277)
volts, which electrical usage shall be subject to applicable laws and
regulations. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.
6.1.5
    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.
6.1.6
    Landlord shall provide janitorial services to the Premises, except for
weekends and the date of observation of the Holidays, in and about the Premises
and window washing services in a manner consistent with other comparable
buildings in the vicinity of the Building.
6.1.7
    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, including on the Holidays.
6.1.8
    Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
6.2
    Overstandard Tenant Use. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the actual cost of such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption; and
Landlord may install devices to separately meter any increased use and in such
event Tenant shall pay the increased cost directly to Landlord, on demand, at
the rates charged by the public utility company furnishing the same (without
mark-up), including the cost of installing, testing and maintaining of such
additional metering devices. Tenant's use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation. If
Tenant desires to use heat, ventilation or air conditioning during hours other
than those for which Landlord is obligated to supply such utilities pursuant to
the terms of Section 6.1 of this Lease, Tenant shall give Landlord such prior
notice, if any, as Landlord shall from time to time establish as appropriate (of
not more than twenty-four (24) hours in advance), of Tenant's desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost per zone to Tenant (which shall be treated as
Additional Rent) as Landlord reasonably determines, which hourly rate as of the
date of this Lease is $35.00 per hour on a one-half floor basis. Notwithstanding
any provision to the contrary contained in this Lease, Tenant shall promptly pay
to Landlord, Landlord's standard charge for any services provided to Tenant
which Landlord is not specifically obligated to provide to Tenant pursuant to
the terms of this Lease.
6.3
    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, except as expressly set forth below,
for failure to furnish or delay in furnishing any service (including telephone
and telecommunication services), or for any diminution in the quality or
quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building or Project after reasonable effort to do
so, by any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord's reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent, except as
expressly set forth below, or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.
6.4
    Abatement Event. If (i) Landlord fails to perform the obligations required
of Landlord under the terms and conditions of this Lease, (ii) such failure
causes all or a portion of the Premises to be untenantable and unusable by
Tenant, and (iii) such failure relates to (A) the nonfunctioning of the heat,
ventilation, and air conditioning system in the Premises, the electricity in the
Premises, the nonfunctioning of the elevator service to the Premises, or (B) a
failure to provide access to the Premises, Tenant shall give Landlord notice
(the "Initial Notice"), specifying such failure to perform by Landlord (the
"Abatement Event"). If Landlord has not cured such Abatement Event within five
(5) business days after the receipt of the Initial Notice, Tenant may deliver an
additional notice to Landlord (the "Additional Notice"), specifying such
Abatement Event and Tenant's intention to abate the payment of Rent under this
Lease. If Landlord does not cure such Abatement Event within five (5) business
days of receipt of the Additional Notice, Tenant may, upon written notice to
Landlord, immediately abate Rent payable under this Lease for that portion of
the Premises rendered untenantable and not used by Tenant, for the period
beginning on the date five (5) business days after the Initial Notice to the
earlier of the date Landlord cures such Abatement Event or the date Tenant
recommences the use of such portion of the Premises. Such right to abate Rent
shall be Tenant's sole and exclusive remedy at law or in equity for an Abatement
Event. Except as provided in this Section 6.4, nothing contained herein shall be
interpreted to mean that Tenant is excused from paying Rent due hereunder.
SECTION 7
    

REPAIRS
Except to the extent Landlord is responsible for repair and maintenance as
expressly set forth below, Tenant shall, at Tenant's own expense, keep the
Premises, including all improvements, fixtures, furnishings, and systems and
equipment therein (including, without limitation, (a) plumbing fixtures and
equipment such as dishwashers, garbage disposals, and insta-hot dispensers, and
(b) all equipment located in the Premises that is utilized to supply
supplemental HVAC to the Premises), and the floor or floors of the Building on
which the Premises are located, in good order, repair and condition at all times
during the Lease Term. In addition, Tenant shall, at Tenant's own expense, but
under the supervision and subject to the prior approval of Landlord, and within
any reasonable period of time specified by Landlord, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances, except for damage caused by ordinary wear and
tear or beyond the reasonable control of Tenant, or as set forth in Section 11
below; provided however, that, at Landlord's option, or if Tenant fails to make
such repairs, Landlord may, but need not, make such repairs and replacements,
and Tenant shall pay Landlord the cost thereof, including a percentage of the
cost thereof (to be uniformly established for the Building and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord's involvement with such repairs
and replacements forthwith upon being billed for same. Notwithstanding the
foregoing, Landlord shall be responsible for repairs to the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, and the base building systems and equipment of the Building,
except to the extent that such repairs are required due to the negligence or
willful misconduct of Tenant; provided, however, that if such repairs are due to
the negligence or willful misconduct of Tenant, Landlord shall nevertheless make
such repairs at Tenant's expense, or, if covered by Landlord's insurance, Tenant
shall only be obligated to pay any deductible in connection therewith. Landlord
may, but shall not be required to, in accordance with Article 27 below, enter
the Premises at all reasonable times to make such repairs, alterations,
improvements or additions to the Premises or to the Project or to any equipment
located in the Project as Landlord shall desire or deem necessary or as Landlord
may be required to do by governmental or quasi-governmental authority or court
order or decree. Tenant hereby waives and releases any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
SECTION 8
    

ADDITIONS AND ALTERATIONS
8.1
    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, but
excluding the initial improvements to the Premises done pursuant to the Work
Letter, the "Alterations") without first procuring the prior written consent of
Landlord to such Alterations, which consent shall be requested by Tenant not
less than twenty (20) days prior to the commencement thereof, and which consent
shall not be unreasonably withheld, conditioned or delayed by Landlord, provided
it shall be deemed reasonable for Landlord to withhold its consent to any
Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days notice to Landlord, but without Landlord's
prior consent, to the extent that such Alterations do not require the issuance
of a building permit, do not adversely affect the Base Building, and are not
visible from outside the Premises) and cost less than One Hundred Thousand
Dollars ($100,000) with respect to any one project. The construction of the
initial improvements to the Premises shall be governed by the terms of the Work
Letter and not the terms of this Article 8.
8.2
    Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord, the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term. Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable governmental authority), all in conformance with Landlord's
construction rules and regulations; provided, however, that prior to commencing
to construct any Alteration, Tenant shall meet with Landlord to discuss
Landlord's design parameters and code compliance issues. In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building. The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of Alameda in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the "as built" drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.
8.3
    Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to three percent (3%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.
8.4
    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant's contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease. In connection with Alterations the
anticipated cost of which exceeds Five Hundred Thousand Dollars ($500,000),
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.
8.5
    Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to the condition existing prior to construction of such Alterations
or improvements. Furthermore, Landlord may, by written notice to Tenant prior to
the end of the Lease Term, or given following any earlier termination of this
Lease, require Tenant, at Tenant's expense, to remove any Alterations and/or
improvements and/or systems and equipment within the Premises and to repair any
damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to the condition existing prior to construction
of such Alterations or improvements; provided, however, that notwithstanding the
foregoing, upon request by Tenant at the time of Tenant's request for Landlord's
consent to Alterations or improvements, Landlord shall notify Tenant whether the
applicable Alteration or improvement will be required to be removed pursuant to
the terms of this Section 8.5. If by the end of the Lease Term (including the
sooner termination thereof), Tenant fails to complete such removal and/or to
repair any damage caused by the removal of any Alterations and/or improvements
and/or systems and equipment in the Premises and return the affected portion of
the Premises to the condition existing prior to construction of such Alterations
or improvements, Landlord may do so and may charge the cost thereof to Tenant.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.
SECTION 9
    

COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.
SECTION 10
    

INSURANCE
10.1
    Indemnification and Waiver. Except to the extent arising from the gross
negligence or willful misconduct of Landlord or the "Landlord Parties," as that
term is defined below, Tenant hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises from any cause whatsoever
(including, but not limited to, any personal injuries resulting from a slip and
fall in, upon or about the Premises) and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, "Landlord Parties") shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys' fees) incurred in connection with or
arising from any cause in, on or about the Premises (including, but not limited
to, a slip and fall), any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the terms of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers', accountants' and attorneys' fees. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
10.2
    Landlord's Fire and Casualty Insurance. Landlord shall insure the Building
during the Lease Term against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism
coverage and malicious mischief, sprinkler leakage, water damage and special
extended coverage. Such coverage shall be in an amount equal to at least the
replacement value of the Building. Landlord shall also carry rent continuation
insurance. Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Building or the ground or underlying lessors of the Building, or any
portion thereof. The foregoing coverages shall contain commercially reasonable
deductible amounts from such companies, and on such other terms and conditions,
as Landlord may from time to time reasonably determine, but shall, at a minimum,
be comparable to the coverages which are carried by reasonably prudent landlords
of buildings comparable to and in the vicinity of the Building (provided that in
no event shall Landlord be required to carry earthquake insurance). Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.
10.3
    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1
    Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Broad Form endorsement covering the insuring provisions
of this Lease and the performance by Tenant of the indemnity agreements set
forth in Section 10.1 of this Lease, and including products and completed
operations coverage, for limits of liability on a per location basis of not less
than:
Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
Personal Injury Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation

10.3.2
    Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the "Original Improvements"), and (iii) all other improvements,
alterations and additions to the Premises. Such insurance shall be written on an
"all risks" of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.
10.3.3
    Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.
10.4
    Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured, including Landlord's managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-:X in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary and noncontributory insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Landlord and any mortgagee of Landlord. Tenant shall deliver
said policy or policies or certificates thereof to Landlord on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof. Further, Landlord shall have the right, from time to time, to
request copies of policies of Tenant's insurance required hereunder, which
Tenant shall thereafter provide within ten (10) business days. In the event
Tenant shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.
10.5
    Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.
10.6
    Additional Insurance Obligations. Tenant shall carry and maintain during the
entire Lease Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 10 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of Comparable Buildings.
SECTION 11
    

DAMAGE AND DESTRUCTION
11.1
    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Upon the occurrence of any damage to
the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition. Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant's
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant's occupancy, and the Premises are not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises are unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises. In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.
11.2
    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord's insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term; provided, however, that if Landlord does not
elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within one hundred eighty (180) days after being commenced, or the
damage occurs in the last twelve (12) months of the Term, Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than
ninety (90) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. Notwithstanding the provisions of
this Section 11.2, Tenant shall have the right to terminate this Lease under
this Section 11.2 only if each of the following conditions is satisfied: (a) the
damage to the Project by fire or other casualty was not caused by the gross
negligence or intentional act of Tenant or its partners or subpartners and their
respective officers, agents, servants, employees, and independent contractors;
(b) Tenant is not then in default under this Lease; (c) as a result of the
damage, Tenant cannot reasonably conduct business from the Premises; and, (d) as
a result of the damage to the Project, Tenant does not occupy or use the
Premises at all.
11.3
    Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
SECTION 12
    

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
SECTION 13
    

CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to Section
1265.130 of The California Code of Civil Procedure. Notwithstanding anything to
the contrary contained in this Article 13, in the event of a temporary taking of
all or any portion of the Premises for a period of one hundred and eighty (180)
days or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.
SECTION 14
    

ASSIGNMENT AND SUBLETTING
14.1
    Transfers. Except with respect to "Permitted Transfers," as that term is
defined in Section 14.8 below, Tenant shall not, without the prior written
consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as "Transfers" and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, except with
respect to Permitted Transfers, Tenant shall notify Landlord in writing, which
notice (the "Transfer Notice") shall include (i) the proposed effective date of
the Transfer, which shall not be less than twenty (20) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
"Subject Space"), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the "Transfer Premium", as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee's business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E. Any Transfer requiring
Landlord's consent and made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, within thirty (30) days after written
request by Landlord; provided that such costs and expenses shall not exceed Two
Thousand Five Hundred and 00/100 Dollars ($2,500.00) for a Transfer in the
ordinary course of business. Landlord and Tenant hereby agree that a proposed
Transfer shall not be considered "in the ordinary course of business" if such
particular proposed Transfer involves the review of documentation by Landlord on
more than two (2) occasions.
14.2
    Landlord's Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:
14.2.1
    The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;
14.2.2
    The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;
14.2.3
    The Transferee is either a governmental agency or instrumentality thereof or
a non‑profit organization;
14.2.4
    Intentionally Omitted.
14.2.5
    The Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the Transfer on the date consent is requested;
14.2.6
    The proposed Transfer would cause a violation of another lease for space in
the Project, or would give an occupant of the Project a right to cancel its
lease; or
14.2.7
    Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project, provided Landlord
then has space available for lease in the Project, at the relevant time,
comparable in size to the Subject Space.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.
14.3
    Transfer Premium. If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any "Transfer Premium," as that term is defined in this
Section 14.3, received by Tenant from such Transferee. "Transfer Premium" shall
mean all rent, additional rent or other consideration payable by such Transferee
in connection with the Transfer in excess of the Rent and Additional Rent
payable by Tenant under this Lease during the term of the Transfer on a per
rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
(ii) any free base rent reasonably provided to the Transferee in connection with
the Transfer (provided that such free rent shall be deducted only to the extent
the same is included in the calculation of total consideration payable by such
Transferee), (iii) any brokerage commissions in connection with the Transfer,
(iv) legal fees reasonably incurred in connection with the Transfer and (v) any
amounts payable to Landlord in connection with a request for consent to such
Transfer (collectively, "Tenant's Subleasing Costs"). "Transfer Premium" shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. The
determination of the amount of Landlord's applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer.
14.4
    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer that, together with all prior Transfers (not including Permitted
Transfers) remaining in effect would cause fifty-five percent (55%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term that
has been irrevocably exercised by Tenant), Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined; provided that Tenant shall not be required to deliver an
Intention to Transfer Notice and Landlord have no right to recapture in
connection with a "Permitted Transfer," as that term is defined in Section 14.8
below). The Intention to Transfer Notice shall specify the portion of and amount
of rentable square feet of the Premises which Tenant intends to Transfer (the
"Contemplated Transfer Space"), the contemplated date of commencement of the
Contemplated Transfer (the "Contemplated Effective Date"), and the contemplated
length of the term of such contemplated Transfer, and shall specify that such
Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space. Thereafter, Landlord shall have the option, by giving written
notice to Tenant within twenty (20) days after receipt of any Intention to
Transfer Notice, to recapture the Contemplated Transfer Space. Such recapture
shall cancel and terminate this Lease with respect to such Contemplated Transfer
Space as of the Contemplated Effective Date. If Landlord elects to recapture,
Tenant shall have the right, by written notice to Landlord within five (5)
business days after such election by Landlord, to rescind the Intention to
Transfer Notice, in which case the proposed Transfer shall be ineffective, and
Landlord shall not recapture the Contemplated Transfer Space. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, the Rent reserved herein shall be prorated on the basis of
the number of rentable square feet retained by Tenant in proportion to the
number of rentable square feet contained in the Premises, and this Lease as so
amended shall continue thereafter in full force and effect, and upon request of
either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of twelve (12) months (the "Twelve Month
Period") commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Twelve Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14. If such a Transfer is not so consummated
within the Twelve Month Period (or if a Transfer is so consummated, then upon
the expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Twelve Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4.
14.5
    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. In the event that Tenant subleases all or any
portion of the Premises in accordance with the terms of this Article 14, Tenant
shall cause such subtenant to carry and maintain the same insurance coverage
terms and limits as are required of Tenant, in accordance with the terms of
Article 10 of this Lease. Landlord or its authorized representatives shall have
the right at all reasonable times to audit the books, records and papers of
Tenant relating to any Transfer, and shall have the right to make copies
thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.
14.6
    Additional Transfers. For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.
14.7
    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default beyond any
applicable cure period under this Lease, Landlord is hereby irrevocably
authorized, as Tenant's agent and attorney-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant's obligations under this Lease) until
such default is cured. Such Transferee shall rely on any representation by
Landlord that Tenant is in default beyond any applicable cure period hereunder,
without any need for confirmation thereof by Tenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease. No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8
    Deemed Consent Transfers. Notwithstanding anything to the contrary contained
in this Lease, (A) an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant as of the date of this Lease), (B) a
private offering of Tenant's stock or a public offering of Tenant's stock on a
nationally-recognized stock exchange, (C) an assignment of the Lease to an
entity which acquires all or substantially all of the stock or assets of Tenant,
or (D) an assignment of the Lease to an entity which is the resulting entity of
a merger or consolidation of Tenant during the Lease Term (each a "Permitted
Transfer"), shall not be deemed a Transfer requiring Landlord's consent under
this Article 14 (any such assignee or sublessee described in items (A) through
(D) of this Section 14.8 hereinafter referred to as a "Permitted Transferee"),
provided that (i) Tenant notifies Landlord in writing of any such assignment or
sublease (which written notification shall be given not less than ten (10) days
prior to the effective date of such assignment or sublease, if reasonably
practicable, not a breach of confidentiality and not in violation of any
Applicable Laws, but in any event within five (5) days after the effective date
of such assignment or sublease), and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee as set forth above, (ii) Tenant is not in
default, beyond the applicable notice and cure period, and such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, (iii) such Permitted Transferee shall be of a character and reputation
consistent with the quality of the Building, (iv) such Permitted Transferee
shall have a tangible net worth (not including goodwill as an asset) computed in
accordance with generally accepted accounting principles ("Net Worth") at least
equal to the Net Worth of Original Tenant on the date of this Lease, (v) no
assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability of such Permitted Transferee under either an assignment
of sublease shall be joint and several with Tenant. An assignee of Tenant's
entire interest in this Lease who qualifies as a Permitted Transferee may also
be referred to herein as a "Permitted Transferee Assignee." "Control," as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of more than fifty percent
(50%) of the voting interest in, any person or entity. Notwithstanding anything
to the contrary contained in this Lease, Landlord hereby consents to the
Management Services Agreement in substantially the form attached hereto as
Exhibit F, attached hereto (the "Innovation Research Agreement"), and confirms
that such agreement is a Permitted Transfer hereunder and that Innovation
Research Center, a California professional corporation ("Innovation Research"),
is a Permitted Transferee hereunder. The terms of the Innovation Research
Agreement shall be subject and subordinate to the terms of this Lease, and shall
not relieve Tenant of any obligations hereunder. Innovation shall not have the
right to use in excess of 5,000 rentable square feet of the Premises under the
Innovation Research Agreement.
SECTION 15
    

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1
    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2
    Removal of Tenant Property by Tenant. Upon the expiration of the Lease Term,
or upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal. Tenant shall not be required to remove any Alterations or initial
Tenant Improvements unless Landlord notifies Tenant in writing, at the time of
Landlord's approval of such Alterations or Tenant Improvements, that Landlord
will require removal of specifically identified portions of such Alterations or
initial Tenant Improvements, or unless Tenant has installed the same without
Landlord's approval.
SECTION 16
    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, such tenancy shall be a tenancy‑at‑sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case Rent shall be payable at a daily rate equal to the product of (i) the
daily Rent applicable during the last rental period of the Lease Term under this
Lease, and (ii) a percentage equal to 150% during the first three (3) months
immediately following the expiration or earlier termination of the Lease Term,
and 200% thereafter. Such tenancy shall be subject to every other applicable
term, covenant and agreement contained herein. Nothing contained in this Article
16 shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. If Tenant holds over without Landlord's express
written consent, and tenders payment of rent for any period beyond the
expiration of the Lease Term by way of check (whether directly to Landlord, its
agents, or to a lock box) or wire transfer, Tenant acknowledges and agrees that
the cashing of such check or acceptance of such wire shall be considered
inadvertent and not be construed as creating a month-to-month tenancy, provided
Landlord refunds such payment to Tenant promptly upon learning that such check
has been cashed or wire transfer received. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom. Tenant agrees that any proceedings necessary to recover
possession of the Premises, whether before or after expiration of the Lease
Term, shall be considered an action to enforce the terms of this Lease for
purposes of the awarding of any attorney’s fees in connection therewith.
SECTION 17
    

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.
SECTION 18
    

SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord's interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) business days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases, provided
such lienholder or purchaser or ground lessor shall agree to accept this Lease
and not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
SECTION 19
    

DEFAULTS; REMEDIES
19.1
    Events of Default. The occurrence of any of the following shall constitute a
default of this Lease by Tenant:
19.1.1
    Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after the date due; or
19.1.2
    Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or
19.1.3
    Abandonment (as defined by Applicable Laws, specifically including
California Civil Code Section 1951.3) of the Premises by Tenant; or
19.1.4
    The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2
    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1
    Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor, and
Landlord may recover from Tenant the following:
19.2.1.1
    The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus
19.2.1.2
    The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
19.2.1.3
    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
19.2.1.4
    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
19.2.1.5
    At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
19.2.1(ii), above, the "worth at the time of award" shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law. As used
in Section 19.2.1(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).
19.2.2
    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3
    Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3
    Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord's sole discretion, succeed to
Tenant's interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4
    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
SECTION 20
    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.
SECTION 21
    

SECURITY DEPOSIT/LETTER OF CREDIT
[APPLICABILITY TO BE DETERMINED] Concurrently with Tenant’s execution of this
Lease, Tenant shall deposit with Landlord a security deposit (the “Security
Deposit”) in the amount set forth in Section 8 of the Summary, as security for
the faithful performance by Tenant of all of its obligations under this Lease.
If Tenant defaults with respect to any provisions of this Lease, including, but
not limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, beyond the applicable cure period,
Landlord may, without notice to Tenant, but shall not be required to apply all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default and Tenant shall, upon demand therefor, restore the Security Deposit
to its original amount. Any unapplied portion of the Security Deposit shall be
returned to Tenant, or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, within forty-five (45) days following the expiration of the
Lease Term. Tenant shall not be entitled to any interest on the Security
Deposit. Tenant hereby irrevocably waives and relinquishes any and all rights,
benefits, or protections, if any, Tenant now has, or in the future may have,
under Section 1950.7 of the California Civil Code, any successor statue, and all
other provisions of law, now or hereafter in effect, including, but not limited
to, any provision of law which (i) establishes the time frame by which a
landlord must refund a security deposit under a lease, or (ii) provides that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant,
or to clean the subject premises. Tenant acknowledges and agrees that (A) any
statutory time frames for the return of a security deposit are superseded by the
express period identified in this Article 21, above, and (B) rather than be so
limited, Landlord may claim from the Security Deposit (i) any and all sums
expressly identified in this Article 21, above, and (ii) any additional sums
reasonably necessary to compensate Landlord for any and all losses or damages
caused by Tenant's default of this Lease, including, but not limited to, all
damages or rent due upon termination of this Lease pursuant to Section 1951.2 of
the California Civil Code.
SECTION 22
    

RIGHT OF FIRST OFFER TO PURCHASE THE BUILDING
22.1
    Tenant's Right of First Offer to Purchase the Building. Provided that Tenant
is not then in default of the terms of this Lease beyond any applicable notice
and cure period at the time of Tenant’s exercise of the Right of First Offer to
Purchase and subject to the terms of Section 22.4, below, Tenant shall have a
right of first offer (the "Right of First Offer to Purchase") to purchase the
Building pursuant to the terms and conditions of this Section 22.
22.2
    Landlord's Notice of Intent to Sell. In the event Landlord desires to "Sell"
(as defined below) the Building (i) to a party other than a "Landlord Affiliate"
or a "Foreclosure Owner," as those terms are defined in Section 1.3.4, below,
and (ii) on a single asset basis, and not as a part of a sale of the Project or
as the part of a sale of the Building together with other buildings owned by
Landlord or any Landlord Affiliate, Landlord shall offer to sell the Building to
Tenant by delivering written notice to Tenant (the "Purchase Offer Notice"). The
Purchase Offer Notice shall set forth (i) the price at which Landlord is willing
to sell the Building (the "Offered Purchase Price"), which Offered Purchase
Price shall be determined by Landlord, in Landlord's reasonable good faith
discretion, (ii) the deposit, in the amount of three percent (3%) of the Offered
Purchase Price, to be required in connection with the sale (the "Deposit"),
(iii) the contingency date in connection with the sale which shall be forty (40)
days following Tenant's receipt of the Purchase Offer Notice (the "Contingency
Date"), and (iv) the closing date for the sale which shall be ten (10) business
days following the Contingency Date (the "Closing Date"). For the purposes
hereof, “Sale”, “Sell” or “Selling” shall mean to sell or transfer the Building,
or grant an option to dispose of or otherwise transfer (however, the granting of
a mortgage, deed of trust or other security instrument shall not be deemed an
option) or convey the membership or other direct or indirect controlling
ownership interests in the Landlord, or ground lease the Building, (i) to a
party other than a "Landlord Affiliate" or a "Foreclosure Owner," as those terms
are defined below, and (ii) on a single asset basis, and not as a part of a sale
of the Project or as the part of a sale of the Building together with other
buildings owned by Landlord or any Landlord Affiliate. If Landlord desires to
convey the membership or other direct or indirect controlling ownership
interests in the Landlord or ground lease the Building, and Tenant desires to
purchase the Building, then Tenant shall have the right to require Landlord to
structure the Sale of the Building, as applicable, to Tenant as a conveyance to
Tenant of Landlord’s fee interest. To the extent in Landlord's possession or
control, Landlord shall promptly provide to Tenant such information related to
the operation of the Building, as applicable, that Tenant may from time to time
reasonably request and which is not proprietary or subject to confidentiality
obligations of Landlord.
22.3
    Access and Indemnity. Following Landlord’s delivery of the Purchase Offer
Notice, subject to Tenant executing a commercially reasonable access agreement
(the form of which shall be provided by Landlord concurrently with the delivery
of the Purchase Offer Notice), Tenant and Tenant’s representatives and
consultants shall have the right, upon not less than one (1) business day prior
notice to Landlord, to perform inspections of the Building (“Property
Inspections”). Such right will continue until the earliest of (i) Tenant
rejecting the Purchase Offer Notice, or failing to timely deliver Tenant's
Exercise Notice, (ii) the expiration of the Negotiation Period (as defined
below), if prior to the expiration of the Negotiation Period, Tenant fails to
deliver an executed Purchase Agreement (as defined below), and (iii) the parties
entering into the Purchase Agreement. Tenant shall not perform any invasive
testing at the Building, as applicable (e.g. soil borings and drilling) without
first obtaining Landlord’s consent (not to be unreasonably withheld, conditioned
or delayed) with respect to the manner in which such testing is performed, but
Landlord agrees to permit such invasive testing if Tenant performs such testing
in a commercially reasonable manner as reasonably approved by Landlord in a
timely manner. For purposes of the clarification, Tenant shall have the right to
perform a Phase 1 environmental assessment of the Building, as applicable,
without obtaining Landlord’s prior consent.
22.4
    Confidentiality. Tenant shall keep the all materials provided by Landlord in
connection with any Sale confidential, except to the extent necessary to comply
with Applicable Laws; provided, however, that Tenant shall be allowed to
disclose such information to Tenant’s agents, employees, contractors,
consultants or attorneys, as well as lenders (if any), investment bankers,
venture capital groups, investors and title company personnel, with a need to
know in connection with Tenant’s review and consideration of the Building,
provided that Tenant shall inform all persons receiving such information from
Tenant of the confidentiality requirement and (to the extent within Tenant’s
control) cause such confidence to be maintained. Any such disclosure to third
parties shall indicate that the information is confidential and should be so
treated by the third party. Disclosure of information by Tenant shall not be
prohibited if that disclosure is of information that is or becomes a matter of
public record or public knowledge from sources other than Tenant or its agents,
employees, contractors, consultants or attorneys.
22.5
    Definitions. For purposes of this Section 22,
22.5.1
    a "Landlord Affiliate" shall mean (A) an entity which is controlled by,
controls or is under common control with the originally named Landlord under
this Lease (each, a “Related Entity”) or (B) an entity in which any Related
Entity maintains a “Managing Member Interest”, as defined below. For purposes of
this Lease, the term “control” shall mean the ownership of at least fifty
percent (50%) of the equity interests in an entity and the right to vote such
equity interests in the ordinary course of business.
22.5.2
    a "Foreclosure Owner" shall be an entity or person which becomes the owner
of the Project, or the Building, as applicable through a foreclosure by
trustee’s power of sale, judicially or otherwise, or as a purchaser at a
foreclosure sale, or a mortgagee of the Building, as applicable (or an entity
which is controlled by, controls or is under common control with such mortgagee)
that acquires title by deed in lieu or transfer of equity in lieu of foreclosure
or any UCC foreclosure action, or as a purchaser from a mortgagee of the
Building, as applicable (or an entity which is controlled by, controls or is
under common control with such mortgagee) that acquires title by one of the
methods set forth in this Section 22.5.2.
22.5.3
    a "Managing Member Interest" shall mean an equity interest of not less than
ten percent (10%) of the ownership entity, coupled with the right to direct the
day to day operations of the Building, as applicable, in a manner consistent
with the rights of managing members in real estate joint ventures between
sophisticated institutional parties.
22.6
    Procedure for Acceptance. If Tenant wishes to exercise the Right of First
Offer to Purchase, Tenant shall notify Landlord in writing ("Tenant's Exercise
Notice") within ten (10) business days following receipt of the Purchase Offer
Notice (the "Tenant's Notice Period"), of Tenant's exercise of the Right of
First Offer to Purchase, as set forth in the Purchase Offer Notice. Thereafter,
for a period not to exceed thirty (30) days following Landlord's receipt of
Tenant's Exercise Notice, Landlord and Tenant shall proceed to attempt in good
faith to negotiate a purchase and sale agreement (the "Purchase Agreement"),
which Purchase Agreement shall include the terms set forth in the Purchase Offer
Notice and terms otherwise agreed upon by Landlord and Tenant. If Tenant does
not (i) deliver Tenant's Exercise Notice as required hereunder prior to the
expiration of Tenant's Notice Period, (ii) execute and deliver to Landlord a
Purchase Agreement within thirty (30) days following Landlord's receipt of
Tenant's Exercise Notice (the "Negotiation Period"), unless such failure is due
to Landlord’s failure to negotiate in good faith, and (iii) deliver the Deposit
to the escrow holder identified in the Purchase Agreement (the "Escrow Holder")
concurrently with Tenant's delivery of the executed Purchase Agreement
(collectively, items (i), (ii) and (iii), the "Post Exercise Transaction
Requirements"), Landlord shall thereafter be free to sell the Building to any
party thereafter on any terms elected by Landlord in its sole discretion. If
Tenant timely delivers Tenant's Exercise Notice and timely satisfies the Post
Exercise Transaction Requirements as required hereunder, Landlord shall promptly
execute the Purchase Agreement and deliver the fully executed Purchase Agreement
and Deposit to Escrow Holder. The Purchase Agreement shall be deemed to be
effective as of the date of delivery to the Escrow Holder. Tenant shall
thereafter have until the expiration of the Contingency Date stated in the
Purchase Agreement, within which to (A) complete all due diligence reviews
required by Tenant (which shall be conducted by Tenant, to the extent Tenant, in
its sole and absolute discretion, elects to conduct such reviews, in accordance
with the provisions of the Purchase Agreement), and to (B) irrevocably elect to
proceed to purchase the Building. Closing shall occur on the Closing Date set
forth in the Purchase Agreement. If Tenant does not irrevocably and in writing
elect to terminate the Purchase Agreement prior to the expiration of the
Contingency Date, effective as of the expiration of the Contingency Date, the
Purchase Agreement shall continue in full force and effect. If terminated,
Tenant shall be entitled to withdraw Tenant's Exercise Notice and receive an
immediate refund of any Deposit then held by the Escrow Holder, Tenant and
Landlord shall be relieved from all obligations thereunder, and Landlord shall
be free to sell the Building to any party thereafter on any terms elected by
Landlord in its sole discretion.
22.7
    Re-offer upon Lowering of Offered Purchase Price. Notwithstanding anything
to the contrary contained herein, if Tenant fails to timely exercise the Right
of First Offer to Purchase as set forth in Section 22.6, above, and Landlord
intends to Sell the Building to a party other than a Landlord Affiliate or
Foreclosure Owner for a purchase price that is less than ninety-five percent
(95%) of the Offered Purchase Price (the "Reduced Offered Purchase Price"),
then, prior to consummating a Sale of the Building to such party at the Reduced
Offered Purchase Price, Landlord must first offer to sell the Building to Tenant
at the Reduced Offered Purchase Price and, thereafter, the Reduced Offered
Purchase Price shall be deemed to be the Offered Purchase Price. In such event,
Tenant shall have fifteen (15) business days following receipt of notice from
Landlord of the Reduced Offered Purchase Price (the "Reduced Offered Purchase
Price Notice") in which to notify Landlord in writing of its election to
purchase the Building at the Reduced Offered Purchase Price (the "Reduced
Purchase Price Exercise Notice"), in which event Tenant and Tenant shall proceed
with the transaction subject to and in accordance with the terms and timing set
forth in Section 22.6, above (i.e., as if the Reduced Purchase Price Exercise
Notice was Tenant's Exercise Notice). If Tenant fails to notify Landlord of such
election within the foregoing fifteen (15) business day period or to timely
satisfy the Post Exercise Transaction Requirements in accordance with
Section 22.6 above, Landlord shall, thereafter, be free to sell the Building at
a purchase price which is equal to or greater or less than the Reduced Offered
Purchase Price stated in the Reduced Offered Purchase Price Notice to any party
Landlord so desires, provided that, if Tenant failed to exercise its right to
purchase the Building following Landlord's delivery of a Reduced Offered
Purchase Price Note and Landlord intends to sell the Building for less than
ninety-five percent (95%) of the Reduced Offered Purchase Price, Landlord shall
first again offer the Building to Tenant in accordance with the terms of this
Section 22.7.
22.8
    Termination of Purchase Rights. Tenant's Right of First Offer to Purchase
granted hereunder shall terminate and not be thereafter reinstated upon any of
the following.
22.8.1
    In the event Tenant timely elects to exercise the Right of First Offer to
Purchase, but thereafter the Post Exercise Transaction Requirements are not
timely satisfied and corrected within three (3) business days following notice
from Landlord regarding the same, or Tenant materially defaults (beyond
applicable notice and cure periods) in connection with the terms set forth in
the Purchase Agreement, or Tenant otherwise fails to consummate the transaction
contemplated by the Purchase Agreement (except to the extent that the
transaction is not consummated due to casualty, condemnation, failure to secure
title insurance for CLTA coverage in the form approved by the parties and
committed to by the title insurer prior to the Contingency Date or the default
of Landlord under the Purchase Agreement).
22.8.2
    Any Sale of the Building as to which Tenant's Right of First Offer to
Purchase was applicable, and as to which Tenant has failed to exercise its Right
of First Offer to Purchase.
Subject to the termination provisions as set forth above, Landlord acknowledges
that Tenant’s Right of First Offer to Purchase shall not be terminated, and
shall continue in full force and effect following any transfer to a Landlord
Affiliate or any Foreclosure Owner.
22.9
    Quitclaim by Tenant. Upon the termination of Tenant's Right of First Offer
to Purchase, Tenant shall provide Landlord, within ten (10) business days
following a request in writing by Landlord, with a reasonable and customary
quitclaim deed or other instrument for release and sufficient to clear title of
any record of Tenant's Right of First Offer to Purchase.
22.10
    Rights Personal to Tenant. Tenant's Right of First Offer to Purchase shall
be deemed to apply to the Original Tenant and a "Permitted Transferee Assignee,"
as that term is set forth in Section 14.8 of this Lease, only, and shall
therefore not be exercisable by any other transferee (including an assignee,
sublessee or other transferee) of Tenant’s interest in this Lease.
SECTION 23
    

SIGNS
23.1
    Full Floors. Subject to Landlord's prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.
23.2
    Multi-Tenant Floors. If other tenants occupy space on the floor on which the
Premises is located, Tenant's initial identifying signage shall be provided by
Landlord, at Landlord's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's then-current Building standard signage program.
23.3
    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.
23.4
        Floor Directory. Tenant's name shall, at Landlord's expense, be listed
on the directory located on the floor on which the Premises are located.
23.5
        Building Directory. Tenant shall be entitled, at Landlord's sole cost
and expense, to have its name listed on the electronic building directory that
services the Building.
23.6
        Exterior Signage. So long as Tenant (and/or any Permitted Transferee)
leases at least two (2) full floors of the Building, Tenant, at its sole cost
and expense may install and maintain: (i) one sign on the parapet of the
Building in the location selected by Tenant, and (ii) one sign on the monument
in front of the Building. So long as Tenant (and/or any Permitted Transferee)
leases at least three (3) full floors in the Building, Tenant, at its sole cost
and expense may install and maintain one sign on the pylon facing I-580. All of
such signs (collectively, the "Tenant's Signage") shall be subject to the prior
approval of Landlord (which shall not be unreasonably withheld) and shall comply
with all Applicable Laws.
23.7
    Maintenance and Removal of Tenant Signage. The costs of the actual signs
comprising Tenant's Signage and the installation, design, construction, and any
and all other costs associated with Tenant's Signage, including, without
limitation, utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant. Tenant shall keep the
Tenant's Signage in first-class condition and repair at all times during the
Lease Term. Upon the expiration or earlier termination of this Lease or Tenant's
right to exercise the Tenant's Signage right, Tenant shall, at Tenant's sole
cost and expense, cause Tenant's Signage to be removed and shall cause the areas
in which such Tenant's Signage was located to be restored to the condition
existing immediately prior to the placement of such Tenant's Signage. If Tenant
fails to timely remove such Tenant's Signage or to restore the areas in which
such Tenant's Signage was located, as provided in the immediately preceding
sentence, then Landlord may perform such work, and all costs incurred by
Landlord in so performing (including a percentage of the cost thereof sufficient
to reimburse Landlord for all overhead, general conditions, fees and other costs
or expenses arising from Landlord's involvement with such repairs and/or
maintenance) shall be reimbursed by Tenant to Landlord within thirty (30) days
after Tenant's receipt of an invoice therefor together with reasonable
supporting evidence. The terms of this Section 23.7 shall survive the expiration
or earlier termination of this Lease.
SECTION 24
    

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (the "Applicable Laws"). At its
sole cost and expense, Tenant shall promptly comply with all such Applicable
Laws which relate to (i) Tenant's use of the Premises, (ii) the Alterations or
the Improvements in the Premises, or (iii) the Base Building, but, as to the
Base Building, only to the extent such obligations are triggered by Tenant's
Alterations, the Improvements, or use of the Premises for non-general office
use. Should any standard or regulation now or hereafter be imposed on Landlord
or Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or regulations
(provided that under no circumstances shall Tenant have any responsibility for
any hazardous materials present in the Premises as of the Lease Commencement
Date or which may later migrate thereto though air, water or soil, through no
fault of Tenant). The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial action, regardless of whether Landlord is a
party thereto, that Tenant has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Premises have not undergone inspection
by a Certified Access Specialist (CASp). Landlord shall comply with all
Applicable Laws relating to the Base Building, provided that compliance with
such Applicable Laws is not the responsibility of Tenant under this Lease, and
provided further that Landlord's failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant's
employees or create a significant health hazard for Tenant's employees. Landlord
shall be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Article 24, to the extent not prohibited by the
terms of Article 4 of this Lease.
SECTION 25
    

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum equal to the lesser of (i) the annual "Bank Prime
Loan" rate cited in the Federal Reserve Statistical Release Publication H.15,
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus two (2) percentage points, and (ii) the highest rate
permitted by applicable law.
SECTION 26
    

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1
    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2
    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.
SECTION 27
    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant of not less than twenty-four (24) hours (except in the case of an
emergency) to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers or, during the last twelve (12) months of the
Lease Term, to prospective tenants; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building's systems
and equipment. Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes. Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.
SECTION 28
    

TENANT PARKING
Tenant shall have the right to use, without charge, commencing on the Lease
Commencement Date, the Project parking facility, for up to the number of cars
set forth in Section 9 of the Summary. The location of the twenty (20) reserved
parking spaces, if any, shall be reasonably designated by Landlord, and such
spaces shall be plainly marked as reserved for Tenant's use, but Landlord shall
not be required to otherwise enforce such reserved use. Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the use of the parking facility by Tenant. Tenant
shall abide by all rules and regulations which are prescribed from time to time
for the orderly operation and use of the parking facility where the parking
passes are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the Project's parking facilities). Tenant shall cooperate in
seeing that Tenant's employees and visitors also comply with such rules and
regulations. Tenant's use of the Project parking facility shall be at Tenant's
sole risk and Tenant acknowledges and agrees that Landlord shall have no
liability whatsoever for damage to the vehicles of Tenant, its employees and/or
visitors, or for other personal injury or property damage or theft relating to
or connected with the parking rights granted herein or any of Tenant's, its
employees' and/or visitors' use of the parking facilities. Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the Project parking facility at any time and Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
close-off or restrict access to the Project parking facility for purposes of
permitting or facilitating any such construction, alteration or improvements,
provided that in no event shall Tenant’s number of spaces be permanently reduced
or moved to a location substantially less convenient that the initial location.
Landlord may delegate its responsibilities hereunder to a parking operator in
which case such parking operator shall have all the rights of control attributed
hereby to the Landlord. The right to use the Project parking facility pursuant
to this Article 28 is provided to Tenant solely for use by Tenant's own
personnel and guests in connection with this Lease and may not be transferred,
assigned, subleased or otherwise alienated by Tenant without Landlord's prior
approval.
Tenant shall have the right, by written notice to Landlord given within twelve
(12) months after the date of this Lease, to require Landlord to install four
(4), 60-amp electric vehicle charging stations (the "EV Stations") in the
Project parking facility, two (2) of which shall be for Tenant's exclusive use,
at a location to be mutually and reasonably agreed upon by Landlord and Tenant.
All costs of design, permitting and installation of the EV Stations in excess of
$25,000.00 (which $25,000.00 shall be paid by Landlord) shall be the
responsibility of Tenant, and shall be reimbursed to Landlord as Additional Rent
within thirty (30) days after invoice. The cost of electricity usage at such EV
Stations, and other operational and administrative costs related to the EV
Stations shall be the sole responsibility of Tenant or its employees utilizing
the EV Stations.
SECTION 29
    

MISCELLANEOUS PROVISIONS
29.1
    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2
    Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.
29.3
    No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4
    Modification of Lease. Should any current or prospective mortgagee or ground
lessor for the Building or Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant
hereunder, then and in such event, Tenant agrees that this Lease may be so
modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.
29.5
    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability accruing under this
Lease after the date of such transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord's obligations accruing hereunder
after the date of transfer and such transferee shall be deemed to have fully
assumed and be liable for all such obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee.
29.6
    Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.
29.7
    Landlord's Title. Landlord's title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8
    Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.
29.9
    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10
    Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.
29.11
    Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12
    No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13
    Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Building or (b) the equity interest Landlord
would have in the Building if the Building were encumbered by third-party debt
in an amount equal to eighty percent (80%) of the value of the Building (as such
value is determined by Landlord), provided that in no event shall such liability
extend to any sales or insurance proceeds received by Landlord or the Landlord
Parties in connection with the Project, Building or Premises. Neither Landlord,
nor any of the Landlord Parties shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord's and the Landlord Parties' present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust), have
any liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.
29.14
    Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15
    Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.16
    Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.
29.17
    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for all
those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.
29.18
    Notices. All notices, demands, statements, designations, approvals or other
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (A) sent by
United States certified or registered mail, postage prepaid, return receipt
requested ("Mail"), (B) delivered by a nationally recognized overnight courier,
or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:
SFI Pleasanton, LLC
c/o Swift Realty Partners
260 California Street, Suite 300
San Francisco, California 94111
Attention: Craig Firpo
and

SFI Pleasanton, LLC
c/o Swift Realty Partners
4432 Rosewood Drive, Suite 100
Pleasanton, California 94588

with a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
29.19
    Joint and Several. If there is more than one Tenant, the obligations imposed
upon Tenant under this Lease shall be joint and several. In the event that the
Tenant is a married individual, the terms, covenants and conditions of this
Lease shall be binding upon the marital community of which the Tenant is a
member.
29.20
    Authority. If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so. In such event, Tenant shall,
within ten (10) days after execution of this Lease, deliver to Landlord
satisfactory evidence of such authority and, if a corporation, upon demand by
Landlord, also deliver to Landlord satisfactory evidence of (i) good standing in
Tenant's state of incorporation and (ii) qualification to do business in the
State of California.
29.21
    Attorneys' Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22
    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23
    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24
    Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.
29.25
    Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord's
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.
29.26
    Project or Building Name, Address and Signage. Landlord shall have the right
at any time to change the name and/or address of the Project or Building and to
install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord's sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.
29.27
    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28
    Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.
29.29
    Building Renovations. It is specifically understood and agreed that Landlord
has no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Work Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project and/or the Building. Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant's business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations. Landlord shall utilize commercially
reasonable efforts to perform such Renovations in a manner designed to minimize
any material interference with Tenant's use of the Premises.
29.30
    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.31
    Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the "Identification Requirements," as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith. All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements"). Prior to the expiration or earlier termination
of this Lease, Tenant shall, at Tenant's sole cost and expense, remove any Lines
located in or serving the Premises which were installed by or on behalf of
Tenant.
29.32
    Development of the Project.
29.32.1
    Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.
29.32.2
    The Other Improvements. If portions of the Project or property adjacent to
the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant's rights and obligations under this Lease are
not materially affected, (iii) for the allocation of a portion of the Direct
Expenses to the Other Improvements and the operating expenses and taxes for the
Other Improvements to the Project, and (iv) for the use or improvement of the
Other Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
29.32.3
    Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be subject to
demolition or construction following Tenant's occupancy of the Premises, and
that such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully constructed project.
Tenant hereby waives any and all rent offsets or claims of constructive eviction
which may arise in connection with such demolition or construction.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
LANDLORD:


SFI PLEASANTON, LLC,
a Delaware limited liability company


By: SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member


        By: Swift Fund I GP, LLC,
   a Delaware limited liability company,
its manager


              By: \s\Carig Firpo
      Name:
Its: Vice President 

TENANT:


ZELTIQ AESTHETICS, INC.,
a Delaware corporation
By: /s/ Sergio Garcia 

Its: Senior Vice President, General Counsel
By:     

Its:    










EXHIBIT A
4410 ROSEWOOD DRIVE
OUTLINE OF PREMISES
[exibit102rosewoodcomm_image1.gif]


[exibit102rosewoodcomm_image2.gif]


[exibit102rosewoodcomm_image3.gif]



EXHIBIT B
4410 ROSEWOOD DRIVE
TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of "this Lease" shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of "this Tenant Work Letter"
shall mean the relevant portion of Sections 1 through 6 of this Tenant Work
Letter.
SECTION 1

LANDLORD'S INITIAL CONSTRUCTION IN THE PREMISES
Landlord has constructed, at its sole cost and expense, the base, shell, and
core (i) of the Premises and (ii) of the floor of the Building on which the
Premises is located (collectively, the "Base, Shell, and Core"). The Base, Shell
and Core shall consist of those portions of the Premises which were in existence
prior to the construction of the tenant improvements in the Premises.
Notwithstanding anything set forth in this Tenant Work Letter to the contrary,
Tenant shall accept the Base, Shell and Core from Landlord in their presently
existing, "as-is" condition. In addition, Landlord will be responsible to
upgrade the restroom finishes on the 1st, 2nd and 3rd floors of the Building, to
generally be comparable to the new finishes in the 4th floor restrooms, and
including replacing sinks, toilets, faucets, partitions, entryway tile and
carpet (the "Restroom Upgrade"). Landlord shall cause the Restroom Upgrade to be
completed on or before the Lease Commencement Date. At Tenant's option, Tenant
may request that Landlord modify the finishes used by Landlord in connection
with the Restroom Upgrade, provided (i) Landlord shall reasonably approve such
requested modifications, (ii) any increase in cost of the Restroom Upgrade based
on such modified finishes shall be Tenant's sole responsibility, and shall be
reimbursed by Tenant to Landlord as Additional Rent within thirty (30) days
after invoice, and (iii) any delay in completing the Restroom Upgrade resulting
from such modifications shall be a Tenant Delay.
SECTION 2

TENANT IMPROVEMENTS
2.1    Allowances.
2.1.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance"), in the amount
in the amount of $50.00 per RSF of the Premises (i.e., $5,485,050.00 for the
109,701 RSF of the Premises), for the costs relating to the initial design and
construction of Tenant's improvements which are permanently affixed to the
Premises (the "Tenant Improvements"). In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. In the event that the Tenant
Improvement Allowance is not fully disbursed by Landlord to, or on behalf of,
Tenant on or before August 1, 2019, then such unused amounts shall revert to
Landlord, and Tenant shall have no further rights with respect thereto. Any
Tenant Improvements that require the use of Building risers, raceways, shafts
and/or conduits, shall be subject to Landlord's reasonable rules, regulations,
and restrictions, including the requirement that any cabling vendor must be
selected from a list provided by Landlord, and that the amount and location of
any such cabling must be approved by Landlord. All Tenant Improvements for which
the Tenant Improvement Allowance has been made available shall be deemed
Landlord's property under the terms of the Lease; provided, however, Landlord
may, by written notice to Tenant prior to the end of the Lease Term, or given
following any earlier termination of this Lease, require Tenant, at Tenant's
expense, to remove any Tenant Improvements and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to their condition existing prior to the installment of such Tenant
Improvements.
2.1.2    Moving Allowance. In addition to the Tenant Improvement Allowance,
Landlord shall provide Tenant an additional allowance equal to $5.00 per RSF of
the Premises (the "Moving Allowance"), which may be used by Tenant for costs of
its move into the Premises, as an addition to the Tenant Improvement Allowance,
for costs of purchasing furniture, fixtures or equipment to be installed in the
Premises, for the payment of Base Rent next coming due under the Lease, or any
other purpose. The Moving Allowance shall be paid by Landlord to Tenant on or
before the last day of the tenth (10th) month following the Lease Commencement
Date.
2.1.3    Additional Allowance. On or before the August 1, 2019, pursuant to a
written notice delivered to Landlord, Tenant may elect to receive a one‑time
increase (the "Additional Allowance") of the Tenant Improvement Allowance in an
amount not to exceed $20.00 per RSF of that portion of the Premises which remain
unimproved, for the costs relating to the initial design and construction of the
Tenant Improvements. In the event Tenant exercises its right to use all or any
portion of the Additional Allowance, the monthly Base Rent for the Premises
shall be increased by an amount equal to the "Additional Monthly Base Rent," as
that term is defined below, in order to repay the Additional Allowance to
Landlord. Neither the "Initial Rent Abatement Period" nor the "Second Rent
Abatement Period" shall have any affect Tenant's obligation to pay the
Additional Monthly Base Rent. The "Additional Monthly Base Rent" shall be
determined as the missing component of an annuity, which annuity shall have
(i) the amount of the Additional Allowance which Tenant elects to utilize as the
present value amount, (ii) the number of months then remaining in the initial
Lease Term as the number of payments, (iii) eight percent (8%) as the annual
interest factor and (iv) the Additional Monthly Base Rent as the missing
component of the annuity. In the event Tenant elects to utilize all or a portion
of the Additional Allowance, then (a) all references in this Tenant Work Letter
to the "Tenant Improvement Allowance", shall be deemed to include the Additional
Allowance which Tenant elects to utilize, (b) the parties shall promptly execute
an amendment (the "Amendment") to this Lease setting forth the new amount of the
Base Rent and Tenant Improvement Allowance computed in accordance with this
Section 2.1.3, and (c) all of the Additional Monthly Base Rent owing in
accordance with this Section 2.1.3 for the period prior to the execution of the
Amendment shall be paid by Tenant to Landlord at the time of Tenant's execution
of the Amendment.
2.2    Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord's disbursement process) only for the following items and costs
(collectively, the "Tenant Improvement Allowance Items"):
2.2.1    Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
and payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord's consultants in connection with the
preparation and review of the "Construction Drawings," as that term is defined
in Section 3.1 of this Tenant Work Letter;
2.2.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.3    The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors' fees and general conditions;
2.2.4    The cost of any changes in the Base, Shell and Core when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
2.2.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.6    The cost of connection of the Premises to the Building's energy
management systems;
2.2.7    The cost of the "Landlord Supervision Fee," as that term is defined in
Section 4.3.2 of this Tenant Work Letter;
2.2.8    Sales and use taxes and Title 24 fees; and
2.2.9    All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.
2.3    Standard Tenant Improvement Package. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the "Standard Improvement Package"), which Specifications shall
be supplied to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that Landlord may, at Landlord's option, require the Tenant Improvements to
comply with certain Specifications. Landlord may make changes to the
Specifications for the Standard Improvement Package from time to time.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Landlord (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Landlord (the
"Engineers") to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work of the Tenant Improvements. The plans and drawings to be prepared
by Architect and the Engineers hereunder shall be known collectively as the
"Construction Drawings." Tenant shall be required to include in its contracts
with the Architect and the Engineers a provision which requires ownership of all
Construction Drawings to be transferred to Tenant upon the Substantial
Completion of the Tenant Improvements and Tenant hereby grants to Landlord a
non-exclusive right to use such Construction Drawings, including, without
limitation, a right to make copies thereof. All Construction Drawings shall
comply with the drawing format and specifications as determined by Landlord, and
shall be subject to Landlord's approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.
3.2    Final Space Plan. On or before the date set forth in Schedule 1, attached
hereto, Tenant and the Architect shall prepare the final space plan for Tenant
Improvements in the Premises (collectively, the "Final Space Plan"), which Final
Space Plan shall include a layout and designation of all offices, rooms and
other partitioning, their intended use, and equipment to be contained therein,
and shall deliver four (4) copies signed by Tenant of the Final Space Plan to
Landlord for Landlord's approval.
3.3    Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the "Final Working
Drawings") and shall submit two (2) copies signed by Tenant of the same to
Landlord for Landlord's approval.
3.4    Permits. The Final Working Drawings shall be approved by Landlord (the
"Approved Working Drawings") prior to the commencement of the construction of
the Tenant Improvements. Tenant shall immediately submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow "Contractor," as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Tenant
Improvements (the "Permits"), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits on or before the date set forth in Schedule 1. Notwithstanding anything
to the contrary set forth in this Section 3.4, Tenant hereby agrees that neither
Landlord nor Landlord's consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that the
obtaining of the same shall be Tenant's responsibility; provided however that
Landlord shall, in any event, cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings if such change would directly or indirectly delay the
"Substantial Completion" of the Premises as that term is defined in Section 5.1
of this Tenant Work Letter.
3.5    Time Deadlines. Tenant shall use its best, good faith, efforts and all
due diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the "Cost Proposal,"
as that term is defined in Section 4.2 of this Tenant Work Letter, as soon as
possible after the execution of the Lease, and, in that regard, shall meet with
Landlord on a scheduled basis to be determined by Landlord, to discuss Tenant's
progress in connection with the same. The applicable dates for approval of
items, plans and drawings as described in this Section 3, Section 4, below, and
in this Tenant Work Letter are set forth and further elaborated upon in
Schedule 1 (the "Time Deadlines"), attached hereto. Tenant agrees to comply with
the Time Deadlines.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Contractor. A contractor designated by Landlord ("Contractor") shall
construct the Tenant Improvements. In lieu of accepting Landlord's designated
Contractor, Tenant may require that Landlord conduct a bidding process to three
(3) qualified general contractors reasonably approved by Landlord and Tenant,
and to select the general contractor providing the lowed qualified bid as the
"Contractor". Any delay in completing the Tenant Improvements caused by such
bidding process shall be a Tenant Delay.
4.2    Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the design and construction of the Tenant
Improvements (the "Cost Proposal"). The total cost of design, permitting and
construction of the Tenant Improvements, as shown in the Cost Proposal, is
referred to herein as the "Final Costs". Tenant shall approve and deliver the
Cost Proposal to Landlord within five (5) business days of the receipt of the
same, and upon receipt of the same by Landlord, Landlord shall be released by
Tenant to purchase the items set forth in the Cost Proposal and to commence the
construction relating to such items. The date by which Tenant must approve and
deliver the Cost Proposal to Landlord shall be known hereafter as the "Cost
Proposal Delivery Date".
4.3    Construction of Tenant Improvements by Contractor under the Supervision
of Landlord.
4.3.1    Over-Allowance Amount. Tenant shall be responsible to pay the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance (the "Over Allowance Amount"). Tenant shall pay
a fraction of each amount to be disbursed by Landlord to the Contractor or
otherwise pursuant to the terms of this Tenant Work Letter, the numerator of
which fraction shall equal the excess of the Final Costs over the then remaining
Tenant Improvement Allowance, and the denominator of which fraction shall equal
the total amount of the Final Costs, and such payment by Tenant shall be a
condition to Landlord's obligation to pay any amounts of the Tenant Improvement
Allowance. In the event that, after the Cost Proposal Delivery Date, any
revisions, changes, or substitutions shall be made to the Construction Drawings
or the Tenant Improvements, any additional costs which arise in connection with
such revisions, changes or substitutions or any other additional costs shall be
paid by Tenant to Landlord immediately upon Landlord's request as an addition to
the Over-Allowance Amount.
4.3.2    Landlord's Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings (subject to the following
sentence) and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the "Landlord Supervision Fee") to Landlord in an amount equal to three percent
(3%) of any amount of the total cost of design and construction of the Tenant
Improvements. In the event of a conflict between the Approved Working Drawings
and Landlord's construction rules and regulations, Landlord, in its sole and
absolute discretion, shall determine which shall prevail. Notwithstanding
anything set forth in this Tenant Work Letter to the contrary, construction of
the Tenant Improvements shall not commence until (a) Landlord has a fully
executed and delivered contract with Contractor for the construction of the
Tenant Improvements, (b) Tenant has procured and delivered to Landlord a copy of
all Permits, and (c) Tenant has delivered to Landlord the Over-Allowance Amount.
4.3.3    Contractor's Warranties and Guaranties. Landlord hereby assigns to
Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements, and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Tenant Improvements.
4.3.4    Tenant's Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within ten (10) days after completion of construction of the
Tenant Improvements, Tenant shall cause Contractor and Architect to cause a
Notice of Completion to be recorded in the office of the County Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same on behalf of Tenant as Tenant's agent for such
purpose. In addition, within thirty (30) days following the Substantial
Completion of the Premises, Tenant shall have prepared and delivered to the
Building two (2) copies signed by Tenant of the "as built" plans and
specifications (including all working drawings) for the Tenant Improvements.
SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE
5.1    Ready for Occupancy. The Premises shall be deemed "Ready for Occupancy"
upon the Substantial Completion of the Premises. For purposes of this Lease,
"Substantial Completion" of the Premises shall occur upon the completion of
construction of the Tenant Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor.
5.2    Delay of the Substantial Completion of the Premises. Except as provided
in this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there shall be a delay or there are delays in
the Substantial Completion of the Premises or in the occurrence of any of the
other conditions precedent to the Lease Commencement Date, as set forth in the
Lease, as a direct, indirect, partial, or total result of:
5.2.1    Tenant's failure to comply with the Time Deadlines;
5.2.2    Tenant's failure to timely approve any matter requiring Tenant's
approval;
5.2.3    A breach by Tenant of the terms of this Tenant Work Letter or the
Lease;
5.2.4    Changes in any of the Construction Drawings after disapproval of the
same by Landlord or because the same do not comply with Code or other applicable
laws;
5.2.5    Tenant's request for changes in the Approved Working Drawings;
5.2.6    Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Premises, as set forth in the
Lease, or which are different from, or not included in, the Standard Improvement
Package;
5.2.7    Changes to the Base, Shell and Core required by the Approved Working
Drawings; or
5.2.8    Any other acts or omissions of Tenant, or its agents, or employees;
then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the date of the Substantial Completion of the
Premises shall be deemed to be the date the Substantial Completion of the
Premises would have occurred if no Tenant delay or delays, as set forth above,
had occurred.
SECTION 6

MISCELLANEOUS
6.1    Tenant's Entry Into the Premises Prior to Substantial Completion.
Provided that Tenant and its agents do not interfere with Contractor's work in
the Building and the Premises, Contractor shall allow Tenant access to the
Premises prior to the Substantial Completion of the Premises for the purpose of
Tenant installing overstandard equipment or fixtures (including Tenant's data
and telephone equipment) in the Premises. Prior to Tenant's entry into the
Premises as permitted by the terms of this Section 6.1, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant's entry. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Building or Premises and against injury to any persons caused by
Tenant's actions pursuant to this Section 6.1.
6.2    Freight Elevators. Landlord shall, consistent with its obligations to
other tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises.
6.3    Tenant's Representative. Tenant has designated Austin Barrett as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
6.4    Landlord's Representative. Landlord has designated Rod Collings as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
6.5    Tenant's Agents. All contractors, subcontractors, laborers, materialmen,
and suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.
6.6    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
6.7    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Tenant Work Letter, has occurred at any time on or
before the Substantial Completion of the Premises, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 5 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.



SCHEDULE 1 TO EXHIBIT B
TIME DEADLINES
 
Dates
Actions to be Performed
A.
May 16, 2016
Final Space Plan to be completed by Tenant and delivered to Landlord.
B.
June 20, 2016
Tenant to deliver Permit Drawings to Landlord.
C.
July 5, 2016
Tenant to deliver Final Working Drawings to Contractor.
D.
July 20, 2016
Tenant to deliver copy of the Permit to Landlord.
E.
Five (5) business days after the receipt of the Cost Proposal by Tenant.
Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.










EXHIBIT C
4410 ROSEWOOD DRIVE
NOTICE OF LEASE TERM DATES
To:
_______________________
_______________________
_______________________
_______________________


Re:
Office Lease dated ____________, 20___ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at __________________, Pleasanton,
California ______.

Gentlemen:
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
1.
The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

2.
Rent commenced to accrue on ____________, in the amount of ____________.

3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

4.
Your rent checks should be made payable to __________ at ______________.



 
"Landlord":
   ,
a    
By:     
      Its:    


Agreed to and Accepted as
of                , 20_  .
"Tenant":
    
a    
By:     
     Its:    
 




EXHIBIT D
4410 ROSEWOOD DRIVE
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
3.    Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
4.    No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.
5.    No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
6.    The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
8.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.    Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord's prior written
consent. Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.
10.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
11.    Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.
12.    Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.
13.    Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
14.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.
15.    No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters' laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
16.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.
17.    Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
18.    Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.
19.    Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.
20.    Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in city in which
the Building is located without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.
21.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.    Any persons employed by Tenant to do janitorial work shall be subject to
the prior written approval of Landlord, and while in the Building and outside of
the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
23.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlord's regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the Building or Building Common Areas.
24.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
25.    Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.
26.    Tenant must comply with the State of California “No‑Smoking” law set
forth in California Labor Code Section 6404.5, and any local “No‑Smoking”
ordinance which may be in effect from time to time and which is not superseded
by such State law.
27.    Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
28.    All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.
29.    Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.
30.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
31.    No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.





EXHIBIT E
4410 ROSEWOOD DRIVE
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20_   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at _________________, Pleasanton,
California _________, certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.
3.    Base Rent became payable on ____________.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:






6.    Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord's mortgagee.
7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
8.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.
9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
10.    As of the date hereof, there are no existing defenses or offsets, or, to
the undersigned's knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
11.    If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of California and that Tenant has full right and authority
to execute and deliver this Estoppel Certificate and that each person signing on
behalf of Tenant is authorized to do so.
12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
13.    Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
14.    To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20__.
 
"Tenant":
   ,
a    
By:     
      Its:    
By:     
      Its:    








EXHIBIT F
4410 ROSEWOOD DRIVE
INNOVATION RESEARCH AGREEMENT
MANAGEMENT SERVICES AGREEMENT

4410 Rosewood Drive, Pleasanton
THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”) is entered into and is
effective as of ________ ___, 2016 (the “Effective Date”), by and between ZELTIQ
AESTHETICS, INC (“Manager”) and INNOVATION RESEARCH CENTER, a California
professional corporation (“Provider”) with reference to the following:
RECITALS
A.    Manager has the resources, capability, expertise and equipment to provide
management, non-physician staffing and other administrative services to an
aesthetic medicine clinic.
B.    Manager, as Tenant under that certain Office Lease dated ______, 2016 (the
“Lease”) with SFI Pleasanton, LLC, as Landlord (“Landlord”) leases certain space
within the building located at 4410 Rosewood Drive, Pleasanton, CA (as more
specifically defined in the Lease, the “Premises”), and the Premises contain
certain medical facility space suitable for the operation of an aesthetic
medicine clinic the location of which is more specifically shown on the attached
Schedule 1 (the “Facility Location”).
C.    Provider desires to conduct clinical research involving the provision of
professional medical services (“Services”) to patients at the Facility Location
(“Patients”), utilizing the equipment, facilities, and personnel of Manager, as
necessary for the provision of the Services.
D.    Provider and Manager have agreed on fair compensation for Manager based
upon the services and property provided by Manager under this Agreement.
E.    Manager and Provider desire to execute this Agreement in order to
memorialize their respective obligations in connection with the operation of the
Facility Location.
AGREEMENT
IN CONSIDERATION of the foregoing and the mutual covenants and promises
contained herein, the parties agree as follows:
1.
RETENTION OF MANAGER

1.1
    Exclusivity. Provider retains Manager as Provider’s sole and exclusive
provider of all facilities, equipment and management and administrative services
reasonably necessary for the efficient and high quality performance of the
non-medical aspects of the Services (the “Technical Component”) at the Facility
Location, and grants to Manager the authority and responsibility, as set forth
herein, to supervise and manage the day-to-day business operations of the
Facility Location, and Manager accepts such appointment.
1.2
    Ultimate Authority. Provider shall retain final authority and control of all
professional medical services provided to patients of Provider at the Facility
Location, and supervision of personnel provided under this Agreement by Manager
while such personnel are involved in rendering the Services (the “Professional
Component”). Manager shall have no control or direction over Provider with
respect to any aspect of the Professional Component and shall not engage in any
act or activity constituting the practice of medicine as defined by the State of
California.
1.3
    Relationship of the Parties. It is the express intent of both Provider and
Manager that neither a partnership, joint venture, nor employment relationship
is created between the parties by this Agreement; rather, it is the express
intent of both parties that this Agreement represents an independent contractor
relationship under which Provider is retaining the services and use of certain
facilities and services of Manager. Each party shall be responsible for payment
of its own taxes, including employment taxes, income taxes, value added taxes,
sales taxes and other gross receipt taxes.
2.

RESPONSIBILITIES OF MANAGER

2.1
    Management. Manager shall provide such overall management and administration
of the Facility Location as may be determined by the parties to be reasonably
necessary for the proper and efficient operation of the Facility Location.
Manager shall, with the consultation of Provider, develop plans, procedures,
policies and standards for the operation of the Facility Location.
2.2
    Premises. Manager grants to Provider the right to use those premises which
constitute the Facility Location, together with all necessary fixtures and
improvements thereto. Provider: (i) expressly acknowledges and agrees that this
Agreement is subject to the Lease; (ii) acknowledges, agrees and represents that
Provider has received and reviewed a copy of the Lease; (iii) agrees not to
cause, directly or indirectly, by act(s) or omission(s), any default under the
Lease; and (iv) agrees to be bound by and to comply with all of the terms and
conditions of the Lease, as applicable.
2.3
    Utilities, Building Services and Supplies. Manager shall provide Provider
with all utilities (including water, gas, heat, air conditioning, power, light,
telephone and answering and paging services), janitorial and maintenance
services (including hazardous, medical and infectious waste disposal), laundry
services, reception, secretarial and transcribing services, postage, duplication
services, and all expendable supplies, including drugs, chemicals, other medical
supplies, stationery and similar supplies used by Provider in providing the
Services.
2.4
    Equipment, Furniture and Furnishings. Manager grants to Provider the right
to use the equipment, furniture and furnishings determined by Manager to be
reasonably necessary for the proper and efficient operation of the Facility
Location and provision of Services (collectively the “Equipment”). Provider
shall have no title or interest in the Equipment provided by Manager pursuant to
this Agreement, which shall at all times remain the sole property of Manager.
2.5
    Repairs and Maintenance of Premises and Equipment. Manager shall repair and
maintain the Premises in accordance with the terms of the Lease, and shall
repair and maintain the Equipment in good order and repair, reasonable wear and
tear excepted, and shall refurbish or replace the Equipment as it becomes worn
out or obsolete. Notwithstanding the foregoing, Manager shall not be required
hereunder to maintain or repair the Premises or the Equipment in the event of
fire or other casualty damage thereto, and nothing in this Agreement shall alter
the provisions of the Lease.
2.6
    Signs. Manager shall furnish all interior and exterior signs, including
signs containing the name of Provider, as required by law and as may be
determined necessary and appropriate by Manager, to the extent permitted by the
Lease.
2.7
    Personnel. Manager shall provide all personnel other than physicians,
including but not limited to nurses, medical assistants, receptionists,
secretaries, clerical staff, as may be required for the proper operation of the
Facility Location (the “Manager Personnel”). Manager shall consult with Provider
regarding the qualification and continued employment of all Manager Personnel.
In connection therewith, Manager hereby leases to Provider and Provider hereby
leases from Manager the Manager Personnel on a full-time exclusive basis to
perform services on Provider’s behalf; provided, however, that Manager shall
continue to be responsible for paying the salary or wages and providing benefits
to the Manager Personnel and processing all payroll and tax withholding
functions with respect to the Manager Personnel. Manager shall be responsible
for the selection, hiring, evaluation, retention or termination, scheduling and
staffing levels for all Manager Personnel.
Provider shall supervise, direct and control the Manager Personnel to the same
extent as if Provider employed the Manager Personnel directly. Provider shall
provide the Manager Personnel with training and orientation in the performance
of services on Provider’s behalf.
Provider shall be entitled to review the Manager Personnel’s qualifications to
verify that they are sufficient for Provider’s intended purposes. If Provider
determines that the Manager Personnel’s services or qualifications are
unsatisfactory, Provider shall be entitled to terminate the Manager Personnel’s
services hereunder on thirty (30) days prior written notice. Such notice shall
not terminate this Agreement. Upon such notice, Manager shall assign alternate
Manager Personnel to perform services.
2.8
    Bookkeeping, Payroll and Accounting Services.
2.8.1
    Manager shall perform all bookkeeping, payroll and accounting services
required by law or reasonably necessary for the proper and efficient operation
of the Facility Location and the Services, including the maintenance, custody
and supervision of business records, papers, documents, ledgers, journals, and
reports relating to the business operations of the Facility Location and the
Services; the establishment, administration and implementation of accounting
procedures, controls, forms and systems; the preparation of financial reports
including information needed for Provider’s income taxes; the planning of the
business operations and capital and operating budgets of the Facility Location;
the payment of accounts payable and collection of accounts receivable; and the
making of all required payments and returns to state and federal authorities.
All such procedures and reports shall be kept separately and segregated from any
other business conducted by Manager.
2.8.2
    Manager shall comply with requests for financial information relating to the
Facility Location and the Services or other records relating to the Facility
Location and the Services received from any third party or governmental agency
which is entitled by law, or by any agreement between Provider and such
organization, to request such information. However, in no event shall Manager
release, or be required to release, except as otherwise required by law,
financial information which is not related to the Facility Location or the
Services.
2.9
    Billing and Collection. The parties agree that patients will not be charged
for services rendered at the Clinic. Such Services shall be rendered solely for
research and related purposes. In the event the parties decide to charge
patients for such services, they shall establish the necessary accounts and
accounting system to do so.
2.10
    Advertising and Public Relations Services. Manager shall provide such
advertising and public relations services as may be reasonably necessary or
appropriate to promote, market, develop and enhance the Services at the Facility
Location.
2.11
    Management Information Systems. Manager shall provide such computer-based
management information systems as may be reasonably necessary for the proper and
efficient operation of the Service and the Facility Location.
2.12
    Legal, Accounting and Consulting Services. Manager shall retain the services
of attorneys, accountants and such other consultants as may be deemed necessary
by the parties in order to carry out the purposes of this Agreement.
2.13
    Other Services. Manager and Provider agree that the express purpose of this
Agreement is for Manager to provide to Provider the total Technical Component of
the Services. To the extent that any obligation of Manager inadvertently has
been omitted from this Agreement, that obligation shall be deemed to be set
forth in full at this point.
3.

RESPONSIBILITIES OF PROVIDER

3.1
    Professional Services. Provider shall provide the Services at the Facility
Location and shall:
3.1.1
    Maintain current, valid, unrestricted licensure to practice in the State of
California, and maintain good standing with the appropriate body for all
Provider personnel.
3.1.2
    Perform Professional Component Services at the Facility Location in
accordance with all applicable laws and regulations, and with professionally
recognized standards of practice.
3.1.3
    Maintain the skills of all Provider personnel through continuing education
and training, as required by law or the appropriate licensing authority.
3.1.4
    Retain, hire, employ, train, supervise, terminate, promote, and compensate
any physicians providing services at the Facility Location. It is expressly
understood that all physicians utilized by Provider at the Facility Location
shall be physicians duly licensed in the State of California.
3.2
    Conduct of Facility Location. Provider shall use the Facility Location for
the operation of Provider’s clinical research medical practice on such days and
during such hours as may be agreed upon by the parties.
3.3
    Billing Information and Assignments. Provider shall promptly provide Manager
with all billing information reasonably requested by Manager to enable Manager
to bill and collect fees for the Services pursuant to Section 2.9, above.
Provider agrees to take possession of and endorse for deposit to an account in
Provider’s name all cash, notes, checks, money orders, and other instruments
received as payment of accounts receivable relating to Services at the Facility
Location.
3.4
    Provider’s Costs and Expenses. Provider shall be solely responsible for and
shall pay the following costs and expenses: (1) the cost of maintaining the
corporate existence of Provider; (2) Provider’ income taxes; (3) the
compensation of Provider’s physicians, including all government mandated
employment related deductions and withholdings, all applicable vacation pay,
sick leave, workers’ compensation, health, life or disability insurance or any
other employee benefit of any kind or nature, including, but not limited to,
retirement or pension plan benefits, profit sharing, automobile insurance,
entertainment expenses, or continuing medical education fees; and (4) premiums
for the malpractice insurance described in Section 5.
4.

COMPENSATION

4.1
    Compensation.
4.1.1
    In consideration of the services to be furnished by Manager, Provider shall
pay Manager a monthly fee (“Management Fee”) as set forth in Exhibit “A”.
4.1.2
    The parties have determined and agree that such compensation paid to Manager
hereunder is commensurate with the reasonable value of such services to be
provided by Manager to Provider.
4.1.3
    Manager shall render to Provider a statement of its fees hereunder on or
before the tenth (10th) day of each calendar month for services provided during
the immediately preceding month. Provider shall pay the Management Fee within
five (5) days following Provider’s receipt of such statement from Manager.
Manager may deduct such fees from amounts collected by Manager on Provider’s
behalf.
4.2
    Collateral Security. As collateral security for the payment of the
Management Fee due pursuant to this Agreement (including any extensions,
modifications and renewals), Provider hereby grants a security interest and
assigns to Manager all of the accounts receivable owned, or which may be
hereafter created during the term of this Agreement by Provider, while Provider
is indebted to Manager, together with any and all proceeds of these accounts
receivable (the “Collateral”). Upon Manager’s request, Provider shall complete
all appropriate documents, including Form UCC-1s, to evidence Manager’s security
interest in and to the Collateral. Manager shall have all rights, remedies,
securities, and liens of Provider in respect to the Collateral, including but
not limited to extending the time of payment of compromising, or settling for
cash, credit, or otherwise upon any terms, any part or all of the Collateral,
but Manager shall not be liable for any failure to collect or enforce the
payment of the Collateral, except as otherwise provided herein. Upon Provider’s
failure to pay any amount due Manager pursuant to this Agreement, upon Manager’s
election and notwithstanding any other provision of this Agreement and except as
otherwise prohibited by law, Provider hereby authorizes Manager to take
possession of the Collateral, and to take possession of and endorse in
Provider’s name any notes, checks, money orders, insurance payments, and any
other documents received in payment of the Collateral, or any part of it; to
collect, sue for, and give satisfactions for, monies due on account of the
Collateral; and to withdraw any claims, suits, or proceedings pertaining to, or
arising out of Manager’s and/or Provider right to the Collateral, and to pay all
amounts due Manager.
5.

INSURANCE AND BONDING

5.1
    Manager Insurance. Manager shall procure and maintain, at its own cost,
comprehensive general liability and property insurance covering the Facility
Location, with limits of not less than one million dollars per occurrence and
three million dollars in the aggregate for any policy year.
5.2
    Professional Liability Insurance. Provider shall procure and maintain a
policy of professional liability insurance insuring Provider, and naming Manager
as an insured if reasonably available, or an additional insured, with limits of
not less than one million dollars per occurrence and three million dollars in
the aggregate for any policy year. Such policies and carriers, and any changes
thereto, shall be subject to the prior approval of Manager.
5.3
    Tail Coverage. If any policy of insurance required by this Agreement is a
“claims made” policy, then upon termination of such policy for any reason
whatsoever, Manager shall, at the sole cost and expense of the party required to
pay for such policy, procure and maintain full tail coverage, providing the same
coverage as the terminated policy.
5.4
    Copies of Insurance Policies. Upon request, each party agrees to promptly
provide to the other party copies of all the policies of insurance that it
procures hereunder, and to promptly notify the other party of the termination,
material modification or renewal of any such policy.
6.

TERM AND TERMINATION

6.1
    Term. The term of this Agreement shall commence on the Effective Date, and
shall continue for the initial term of the Lease, unless terminated earlier
pursuant to the provisions of this Section 6. Notwithstanding anything herein to
the contrary, this Agreement shall terminate upon termination of the Lease for
any reason.
6.2
    Termination.
6.2.1
    In the event of a material breach of any of the terms of this Agreement, the
non-breaching party shall give written notice of the breach to the breaching
party, and such notice shall contain a specific statement of the breach. The
breaching party shall have thirty (30) days from the receipt of such notice to
correct the breach. If such breach is not so corrected, then the non-breaching
party may terminate this Agreement by a second written notice, effective ten
(10) days from the receipt of such second notice.
6.2.2
    Either party may terminate this Agreement immediately or at any time within
ninety (90) days thereafter upon notice if any of the following occurs: (a) the
other party applies for or consents to the appointment of a receiver, trustee or
liquidator of all or a substantial part of its assets, files a voluntary
petition in bankruptcy, makes a general assignment for the benefit of its
creditors, files a petition or answer seeking reorganization or arrangement with
its creditors, admits in writing its inability to pay its debts when due, or (b)
the other party suffers any order, judgment or decree to be entered by any court
of competent jurisdiction, adjudicating such party bankrupt or approving a
petition seeking its reorganization or the appointment of a receiver, trustee or
liquidator of such party or of all or a substantial part of its assets, and such
order, judgment or decree continues in effect for sixty (60) days after its
entry.
6.2.3
    Either party may terminate this Agreement in accordance with Section 11.7,
below.
7.

RECORDS

7.1
    Access to Information. Each party shall, at all reasonable times during the
term of this Agreement and thereafter, permit the other party to have reasonable
access to its documents, books and records relating to this Agreement. Each
party shall comply with applicable federal and state laws and regulations
protecting patient confidentiality.
7.2
    Ownership of Records. All business records and information relating
exclusively to the business and activities of either party shall be the property
of that party, irrespective of identity of the party responsible for producing
or maintaining such records and information. Without limiting the foregoing, all
records maintained by Manager solely relating to the business and clinical
research medical practice of Provider, including corporate, personnel and
financial records, and all patient medical records, shall be the sole property
of Provider.
7.3
    Confidentiality of Records. Manager and Provider shall adopt procedures to
ensure the confidentiality of the records relating to the operations of Manager
and the Provider.
7.4
    Maintenance of Records. Except as otherwise provided in this Agreement, and
notwithstanding the termination of this Agreement, the parties shall safeguard
all medical records maintained by them pursuant to this Agreement for a period
of not less than three (3) years from the date of the last activity recorded in
such records and, if the patient is a minor, at least three (3) years after the
patient attains the age of 19 years. Prior to destruction of any such records,
each party shall give the other party notice of such destruction and, if the
other party so elects and the law so permits, shall deliver such records to the
other party in lieu of destroying them.
8.

PROVIDER NAME

The parties acknowledge that the name “Innovation Research Center,” and all
derivations thereof, the phone numbers to be used by Provider in association
with such name, are owned by Manager and that Manager hereby grants a
non-exclusive license to Provider to use such name and phone numbers in
connection with Provider’s use of the Facility Location. Such license is
revocable upon notice by Manager, in which event the Provider agrees that it
shall cease and discontinue use of such name and phone number, and shall amend
its articles of incorporation, all other business records and all public records
to eliminate the use of them. In its capacity as licensor, Manager shall have
the right to monitor the quality of services provided by Provider using such
names and phone numbers, to assure that such services meet professionally
accepted medical quality standards.
9.

USE OF PREMISES AND EQUIPMENT

Provider shall not use the Facility Location or any portion of the Premises,
equipment, supplies or services provided by Manager pursuant to this Agreement
for any purpose other than the provision of Services as contemplated by this
Agreement, and purposes incidental thereto. Provider acknowledges that the
Premises are in good and sanitary order, condition and repair, and subject to
all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use of such Premises and all covenants,
conditions and restrictions of record. Provider acknowledges that the Equipment
is in good condition and repair as of the Effective Date of this Agreement, and
Provider accepts the Equipment in its present condition.
10.

DISPUTE RESOLUTION

If any dispute, controversy or claim arises out of or relates to this Agreement,
or the breach, termination or validity thereof, then the parties agree first to
try in good faith to settle the dispute by mediation. If the parties are
unsuccessful in their attempt to mediate the dispute, then such dispute will be
settled by arbitration in accordance with the Commercial Arbitration rules of
the American Arbitration Association. Arbitration shall take place in County in
California in which the Premises are located. The parties shall have full rights
of discovery in any such arbitration, as set forth in the California Code of
Civil Procedure, including Section 1283.05 thereof. The parties further
expressly agree that if a dispute arises regarding the applicability of
arbitration under this clause, then the issue of whether this dispute is subject
to arbitration will also be decided by arbitration in accordance with the
Commercial Arbitration Rules of The American Arbitration Association, in Los
Angeles, California. The prevailing party in any arbitration arising out of this
Agreement shall be entitled to recover reasonable attorney’s fees and costs.
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The prevailing party shall be entitled to
recovery of reasonable attorney’s fees and costs in any court proceeding
relating to this Agreement or the enforcement or collection of any award or
judgment rendered under this Agreement. Notwithstanding anything to the
contrary, nothing in this Agreement shall be deemed as preventing either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the parties and the subject matter of the dispute. In
any action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover costs and reasonable attorney’s fees.
11.

GENERAL PROVISIONS

11.1
    Delegation and Assignment. Except as expressly provided herein, no party
shall delegate its duties or assign its rights hereunder in whole or in part,
without the prior written consent of the other.
11.2
    Notices. All notices required to be given hereunder shall be in writing and
shall be deemed given if delivered in person, or deposited with a nationally
recognized overnight courier or in United States first class mail, postage
prepaid, certified or registered mail, return receipt requested, addressed to
the parties as set forth opposite their respective names below:
Manager:    ZELTIQ Aesthetics, Inc.
4410 Rosewood Drive
Pleasanton, CA 94588
Provider:    Innovation Research Center
4410 Rosewood Drive
Pleasanton, CA 94588
Notice shall be deemed given if personally served on the date it is personally
delivered, or if mailed, the date it is deposited in the mail, as indicated by
the United States postmark thereon, in accordance with the foregoing or the day
following deposit with a nationally recognized overnight courier. Any party may
change the address at which to send notices by notifying the other party of such
change of address in writing in accordance with the foregoing.
11.3
    Further Assurances. Each of the parties hereto shall execute and deliver all
documents, papers and instruments necessary or convenient to carry out the terms
of this Agreement.
11.4
    Governing Law. This Agreement and all rights, duties and obligations
hereunder shall be construed and interpreted in accordance with the laws of the
State of California.
11.5
    Entire Agreement. This Agreement supersedes all prior oral and written
understandings and agreements between the parties hereto regarding the subject
matter hereof; (b) this document, together with its Schedules and Exhibits, and
all other documents expressly referred to herein, constitutes the entire
agreement between the parties regarding the services to be provided by the
parties hereto; and (c) no representations, promises, conditions or warranties
with reference to the execution of this document have been made or entered into
between the parties hereto.
11.6
    Waiver of Provisions. Any waiver of any term and condition hereof must be in
writing and signed by the party giving the waiver. A waiver of any of the terms
and conditions hereof shall not be construed as a waiver of any other terms and
conditions hereof.
11.7
    Jeopardy; Severability. Notwithstanding anything to the contrary in this
Agreement, if any term, covenant, condition or provision of this Agreement
should be deemed to violate any future statute, regulation or ordinance, or be
otherwise deemed illegal (collectively, “Jeopardy Event”), then the parties
shall use their best efforts to meet forthwith and attempt to renegotiate this
Agreement to remove or negate the effect of the Jeopardy Event. If the parties
are unable to renegotiate this Agreement as specified above, such illegal,
unenforceable or invalid provisions or part thereof shall be stricken from this
Agreement, and such provision shall not affect the legality, enforceability or
validity of the remainder of this Agreement, except as hereafter provided. If
any provision or part thereof of this Agreement is stricken in accordance with
the provisions of this Section, then this stricken provision shall be replaced,
to the extent possible, with a legal, enforceable and valid provision that is as
similar in economic effect to the stricken provision as is legally possible.
However, if either party reasonably and in good faith determines that the
finding of illegality or unenforceability adversely affects the material
consideration for its performance under this Agreement, then such party may, at
its option, by giving written notice to the other, terminate this Agreement.
11.8
    Attorneys’ Fees. In the event of any suit or arbitration under this
Agreement, there shall be allowed to the prevailing party, to be included in any
judgment recovered, reasonable attorney’s fees to be fixed by the court or
arbitration.
11.9
    Licenses, Permits and Certificates. Manager and Provider shall each obtain
and maintain in effect, during the term of this Agreement, all licenses, permits
and certificates required by law which are applicable to their respective
performance pursuant to this Agreement.
11.10
    Time is of the Essence. Time is of the essence of this Agreement.
11.11
    Captions. Any captions to or headings of the articles, sections,
subsections, paragraphs or subparagraphs of this Agreement are solely for the
convenience of the parties, are not a part of this Agreement, and shall not be
used for the interpretation or determination of validity of this Agreement or
any provision hereof.
11.12
    Exhibits. All Exhibits referred to herein are incorporated into this
Agreement and made apart hereof. In the event any provision of this Agreement
conflicts with any Exhibit to this Agreement, the Exhibit shall control with
respect to the subject matter of such Exhibit.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day(s) and year set forth below to be effective as of the Effective Date.
MANAGER
ZELTIQ AESTHETICS, INC
By:   


Dated:   
PROVIDER
INNOVATION RESEARCH CENTER
By:   
Eric Bachelor, M.D.
Dated:   








OFFICE LEASE


4410 ROSEWOOD DRIVE, PLEASANTON, CALIFORNIA








SFI PLEASANTON, LLC,
a Delaware limited liability company,
as Landlord,
and
ZELTIQ AESTHETICS, INC.,
a Delaware corporation
as Tenant.



SECTION 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS    4

SECTION 2
LEASE TERM    5

SECTION 3
BASE RENT    5

SECTION 4
ADDITIONAL RENT    5

SECTION 5
USE OF PREMISES    11

SECTION 6
SERVICES AND UTILITIES    11

SECTION 7
REPAIRS    13

SECTION 8
ADDITIONS AND ALTERATIONS    13

SECTION 9
COVENANT AGAINST LIENS    15

SECTION 10
INSURANCE    15

SECTION 11
DAMAGE AND DESTRUCTION    17

SECTION 12
NONWAIVER    18

SECTION 13
CONDEMNATION    18

SECTION 14
ASSIGNMENT AND SUBLETTING    19

SECTION 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    22

SECTION 16
HOLDING OVER    23

SECTION 17
ESTOPPEL CERTIFICATES    23

SECTION 18
SUBORDINATION    23

SECTION 19
DEFAULTS; REMEDIES    24

SECTION 20
COVENANT OF QUIET ENJOYMENT    26

SECTION 21
SECURITY DEPOSIT    26

SECTION 22
SUBSTITUTION OF OTHER PREMISES    26

SECTION 23
SIGNS    27

SECTION 24
COMPLIANCE WITH LAW    27

SECTION 25
LATE CHARGES    27

SECTION 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    28

SECTION 27
ENTRY BY LANDLORD    28

SECTION 28
TENANT PARKING    29

SECTION 29
MISCELLANEOUS PROVISIONS    29



EXHIBITS


A    OUTLINE OF PREMISES
A-1    LEGAL DESCRIPTION
B    TENANT WORK LETTER
C    FORM OF NOTICE OF LEASE TERM DATES
D    RULES AND REGULATIONS
E    FORM OF TENANT'S ESTOPPEL CERTIFICATE
F    INNOVATION RESEARCH AGREEMENT





Abatement Event    18
Accountant    16
Additional Notice    18
Alterations    19
Applicable Laws    37
Audit Period    16
Award    8
Base Rent    9
Base Year    10
Brokers    42
Building    5
Building Common Areas    5
Building Hours    17
Common Areas    5
Comparable Buildings    7
Contemplated Effective Date    27
Contemplated Transfer Space    27
control    34
Cost Pools    14
Direct Expenses    10
Estimate    15
Estimate Statement    15
Estimated Excess    15
Excess    14
Expense Year    10
First Refusal Exercise Notice    6
First Refusal Notice    6
First Refusal Space    6
Force Majeure    41
Foreclosure Owner    34
Holidays    17
HVAC    17
Identification Requirements    43
Initial Notice    18
Intention to Transfer Notice    27
Interest Notice    7
Landlord    1
Landlord Affiliate    34
Landlord Parties    21
Landlord Repair Notice    23
Lease    1
Lease Commencement Date    7
Lease Expiration Date    7
Lease Term    7
Lease Year    7
Lines    43
Mail    41
Managing Member Interest    34
Net Worth    28
Neutral Arbitrator    8
Notices    41
Operating Expenses    10, 13
Other Improvements    43
Outside Agreement Date    8
Permitted Transferee Assignee.    28
Premises    5
Project    5
Property Inspections    33
Related Entity    34
Renovations    43
Rent Abatement    9
Right of First Offer to Purchase    33
Security Deposit    32
Statement    14
Subject Space    25
Summary    1
Tax Expenses    13
Tenant    1
Tenant's Share    14
Tenant's Subleasing Costs    26
Transfer Notice    25
Transferee    25
Twelve Month Period    27




755301.04/WLA
373996-00003/8-8-16
 


4410 ROSEWOOD DRIVE
[Zeltiq Aesthetics, Inc.]


